Execution Copy










 
ASSET PURCHASE AGREEMENT
________________________________________
 
by and among


THE STUDENT LOAN CORPORATION
as the Seller, the Servicer and the Administrator,


CITIBANK, N.A.
as the Buyer and the Omnibus Lender,


SLC STUDENT LOAN RECEIVABLES I, INC.
as the Depositor


and


CITIBANK (SOUTH DAKOTA) NATIONAL ASSOCIATION
as the Servicer and the Subservicer


 
________________________________________
 
Dated as of September 17, 2010











 
 

--------------------------------------------------------------------------------

 



 
TABLE OF CONTENTS
 
 
Page
 
 
ARTICLE I
 
DEFINITIONS, ACCOUNTING TERMS AND INTERPRETATION
 
Section 1.1
Defined Terms
3
Section 1.2
Computation of Time Periods
3
Section 1.3
Accounting Terms and Principles
3
Section 1.4
Certain Terms
3
Section 1.5
Disclosure Schedules
4
 
ARTICLE II
 
PURCHASE AND SALE
 
Section 2.1
Purchase and Sale of the Acquired Assets
4
Section 2.2
Accession Agreement
6
Section 2.3
Opinions
6
Section 2.4
Rating Agencies
6
Section 2.5
Partial Release of Security Interest
7
Section 2.6
Intent and Characterization
7
 
ARTICLE III
 
ASSUMPTION OF CERTAIN SECURITIZATION DUTIES
 
Section 3.1
Assumption of Obligations of the Seller under the Securitization Master Terms
Purchase Agreement
7
Section 3.2
Duties of Subservicer
7
Section 3.3
Duties of Servicer of Unsecuritized Private Loans
8
Section 3.4
Appointment of Sub-Administrator
8
 
ARTICLE IV
 
PURCHASE OF DEPOSITOR
 
Section 4.1
Purchase and Sale
9
Section 4.2
No Dividends, Repayments or Returns of Capital Contributions
9
Section 4.3
Intent and Characterization.
9
Section 4.4
SEC Filings; Depositor Agreement
9
Section 4.5
Buyer’s Acknowledgments
10
 
ARTICLE V
 
REPRESENTATIONS AND WARRANTIES
 
Section 5.1
Representations and Warranties of each Party
10
Section 5.2
Additional Representations and Warranties of the Seller
12
Section 5.3
Additional Representations and Warranties of Buyer
12
 
ARTICLE VI
 
CLOSING
 
Section 6.1
Closing
13
 
ARTICLE VII
 
CONDITIONS PRECEDENT
 
Section 7.1
Conditions to the Obligations of the Parties
13
Section 7.2
Conditions to the Obligations of the Buyer
14
Section 7.3
Conditions to the Obligations of the Seller
14
Section 7.4
Closing Documents
15
 
ARTICLE VIII
 
COVENANTS
 
Section 8.1
No Public Announcements
16
Section 8.2
Appropriate Action; Consents; Filings
17
Section 8.3
Access to Information; Confidentiality
18
Section 8.4
Conduct of Business
19
Section 8.5
Tax Matters
20
Section 8.6
Related Transaction Documents
20
Section 8.7
Agreements with Other Parties
21
Section 8.8
Directors’ and Officers’ Indemnification and Insurance.
21
 
ARTICLE IX
 
TERMINATION, AMENDMENT AND WAIVER
 
Section 9.1
Termination
22
Section 9.2
Effect of Termination
23
Section 9.3
Amendment
23
Section 9.4
Waiver
23
 
ARTICLE X
 
MISCELLANEOUS
 
Section 10.1
Non-Survival of Representations, Warranties and Agreements
24
Section 10.2
Assignments
24
Section 10.3
Costs and Expenses
24
Section 10.4
Use of Proceeds
24
Section 10.5
Relationship of Parties
24
Section 10.6
Non-Petition Covenants
24
Section 10.7
Notices, Etc.
25
Section 10.8
Governing Law
25
Section 10.9
Entire Agreement; No Third Party Beneficiaries
25
Section 10.10
Submission to Jurisdiction; Service of Process
25
Section 10.11
Waiver of Jury Trial
26
Section 10.12
Further Assurances
26
Section 10.13
Severability
27
Section 10.14
Article and Section Titles
27
Section 10.15
Execution in Counterparts
27
Section 10.16
Specific Performance
27




 
 

--------------------------------------------------------------------------------

 

APPENDICES


Appendix A                              -             Definitions
Appendix B                              -             Notices
Appendix C                              -             Depositor Agreements
 
EXHIBITS
 
Securitization


Exhibit 2.1                              -             Form of Bill of Sale,
Assignment and Assumption Agreement
Exhibit 2.2                              -             Form of Accession
Agreement for Trust Certificates
Exhibit 2.5                              -             Form of Partial Release
of Security Interest
Exhibit 3.1                              -             Form of Assumption of
Obligations of the Seller under
Securitization Master Terms Purchase Agreement
Exhibit 3.2                              -             Form of Amended and
Restated Securitization Subservicing
Agreement
Exhibit 3.3                              -             Form of Master Servicing
Agreement
Exhibit 3.4                              -             Form of
Sub-Administration Agreement
Exhibit 4.4                              -             Depositor Agreement


Closing


Exhibit A                                -           Form of Seller Satisfaction
Certificate
Exhibit B                                -           Form of Buyer Satisfaction
Certificate


SCHEDULES


Schedule A                                -           Buyer Disclosure Schedule
Schedule B                                -           Seller Disclosure Schedule
 


 
 

--------------------------------------------------------------------------------

 

This ASSET PURCHASE AGREEMENT (as the same may be amended or otherwise modified
from time to time in accordance with the terms hereof, this “Agreement”), dated
as of September 17, 2010 (the “Commitment Date”) is entered into by and among
(i) The Student Loan Corporation, a Delaware corporation, as the Seller, the
Servicer and the Administrator, (ii) Citibank, N.A., a national banking
association (“CBNA”), as the Buyer and the Omnibus Lender, (iii) SLC Student
Loan Receivables I, Inc., as the Depositor and (iv) Citibank (South Dakota)
National Association (“CSD”), as the Servicer under the Master Servicing
Agreement referred to below and the subservicer under the Securitization
Servicing Agreements with respect to the Securitization Trusts, and shall be
effective upon execution by the parties hereto.  The capitalized terms used and
not otherwise defined herein have the meanings assigned thereto pursuant to
Section 1.1 hereof.
 
W I T N E S S E T H:
 
WHEREAS, concurrently with the execution of this Agreement, the Seller is
entering into an Asset Purchase Agreement, dated as of the date of this
Agreement (as the same may be amended or otherwise modified from time to time in
accordance with the terms thereof, the “FFELP Transaction Agreement”, and the
transactions contemplated by the FFELP Transaction Agreement, the “FFELP
Transaction”), by and among the Seller, CBNA, CSD, the Depositor, SLM
Corporation, SLM Education Credit Finance Corporation, Bull Run 1 LLC and Sallie
Mae, Inc., pursuant to which, subject to the terms and conditions of the FFELP
Transaction Agreement, concurrently with or immediately following the Closing,
(i) the Seller will sell to Subsidiaries of SLM Corporation, the Acquired Assets
(as defined in the FFELP Transaction Agreement), (ii) the Seller and its
Affiliates will assign to SLM Corporation and its Affiliates certain
administrative and loan servicing duties and obligations with respect to the
interests in the FFELP trust certificates and FFELP loans and (iii) SLM
Corporation and its Affiliates will assume the Liabilities to be assumed
pursuant to the FFELP Transaction;
 
WHEREAS, concurrently with the execution of this Agreement and the FFELP
Transaction Agreement, the Seller is entering into (i) an Agreement and Plan of
Merger, dated as of the date of this Agreement (as the same may be amended or
otherwise modified from time to time in accordance with the terms thereof, the
“Merger Transaction Agreement”, and the transactions contemplated by the Merger
Transaction Agreement, the “Merger Transaction”), by and among Discover Bank,
Academy Acquisition Corporation and the Seller, pursuant to which, subject to
the terms and conditions of the Merger Transaction Agreement, immediately
following the Closing and the closing of the FFELP Transaction, Acquisition Sub
will merge with and into the Seller, with the Seller continuing as the surviving
corporation, and the outstanding shares of common stock of the Seller (other
than as specified in the Merger Transaction Agreement) will be converted into
the right to receive the Merger Consideration (as defined in the Merger
Transaction Agreement) and (ii) a Purchase Price Adjustment Agreement, dated as
of the date of this Agreement, (the “Purchase Price Adjustment Agreement”), by
and among the Seller, Discover Bank and Buyer;
 
WHEREAS, the Seller is the owner of Acquired Assets, including (i) the Trust
Certificates, evidencing 100% of the beneficial interest in the Securitization
Trusts, of which one securitizes a portfolio of Private Loans and one
securitizes a portfolio of FFELP Loans sold by the Seller to the Depositor and
by the Depositor to such Securitization Trust and (ii) the Unsecuritized Loans;
 
WHEREAS, the Trust Certificates and the portfolio of Unsecuritized Loans are
pledged to CBNA in its capacity as the Omnibus Lender under the terms of the
Omnibus Credit Agreement;
 
WHEREAS, the Seller desires to sell, and the Buyer desires to purchase, all of
Seller’s right, title and interest in, to and under the Trust Certificates, the
Seller’s entire equity interest in the Depositor and the Unsecuritized Loans;
 
WHEREAS, the Seller desires to assign to the Buyer, and the Buyer desires to
assume, pursuant to the Buyer’s purchase of the Acquired Assets, all of the
Seller’s duties, obligations and liabilities included in the Other Business
Liabilities;
 
WHEREAS, the Seller shall apply the net proceeds from the sale and purchase of
the Acquired Assets, including the Trust Certificates and the portfolio of
Unsecuritized Loans together with other available funds to, among other things,
repay the outstanding advances and all other amounts due and payable under the
Omnibus Credit Agreement and, in consideration of such payment, the Omnibus
Lender shall release the security interest under the Omnibus Credit Agreement in
respect of the Acquired Assets, including the Trust Certificates and the
Unsecuritized Loans;
 
WHEREAS, in connection with the repayment of the outstanding advances under the
Omnibus Credit Agreement, CBNA in its capacity as Omnibus Lender shall waive all
termination fees incurred as a result of the Seller’s early prepayment of the
Omnibus Credit Agreement;
 
WHEREAS, the Seller will continue to provide loan servicing and other
administrative services with respect to the Securitization Trusts, and the
Buyer, either directly or through its Affiliates, will continue to provide loan
sub-servicing and other sub-administrative services to the Seller with respect
to the Securitization Trusts;
 
WHEREAS, the Seller desires to enter into (i) the Amended and Restated
Securitization Subservicing Agreement with the Seller as servicer and CSD as
subservicer in order to service the 2009-A Trust, (ii) the Sub-Administration
Agreement with the Seller as administrator and CSD as sub-administrator in order
to administer the 2009-A Trust and (iii) a Master Servicing Agreement with CSD
as servicer in order for CSD to service the Unsecuritized Private Loans in the
manner provided therein, and CSD desires to perform such servicing and
administrative duties in the manner provided therein subject to the terms and
provisions thereof;
 
WHEREAS, the Seller desires to terminate the existing Securitization
Subservicing Agreement related to the 2010-1 Trust with CSD; and
 
WHEREAS, the Seller desires, in accordance with the FFELP Transaction Agreement,
to enter into a replacement securitization subservicing agreement and
sub-administration agreement with Sallie Mae, Inc., as subservicer and
sub-administrator, respectively, in order to delegate to Sallie Mae, Inc. loan
servicing and other administrative functions with respect to certain FFELP Loan
Securitization Trusts, including the 2010-1 Trust.
 
NOW, THEREFORE, in consideration of the foregoing, and of the representations,
warranties, covenants and agreements set forth herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by the parties hereto, the parties hereto, intending to be legally
bound, hereby agree as follows:
 
ARTICLE I
 
DEFINITIONS, ACCOUNTING TERMS AND INTERPRETATION
 
Section 1.1     Defined Terms
 
Capitalized terms used but not otherwise defined herein shall have the meanings
set forth in Appendix A of this Agreement (such meanings to be equally
applicable to both singular and plural forms of the terms defined).  Appendix A
and the other appendices, exhibits and schedules to this Agreement shall
constitute a part of this Agreement.
 
Section 1.2     Computation of Time Periods
 
In this Agreement, in the computation of periods of time from a specified date
to a later specified date, the word “from” means “from and including” and the
words “to” and “until” each mean “to but excluding” and the word “through” means
“to and including.”
 
Section 1.3     Accounting Terms and Principles
 
All accounting terms not specifically defined herein shall be construed in
accordance with GAAP and all accounting determinations required to be made
pursuant hereto shall, unless expressly otherwise provided herein, be made in
accordance with GAAP.
 
Section 1.4     Certain Terms
 
(a)     The terms “herein,” “hereof,” “hereto” and “hereunder” and similar terms
refer to this Agreement as a whole and not to any particular Article, Section,
subsection or clause in this Agreement.
 
(b)     Unless otherwise expressly indicated herein, (i) references in this
Agreement to an Appendix, Exhibit, Schedule, Article, Section, clause or
sub-clause refer to the appropriate Appendix, Exhibit or Schedule to, or
Article, Section, clause or sub-clause in this Agreement and (ii) the words
“above” and “below,” when following a reference to a clause or a sub-clause of
any Transaction Document, refer to a clause or sub-clause within, respectively,
the same Section or clause.
 
(c)     The definitions contained in this Agreement are applicable to the
singular as well as the plural forms of such terms and to the masculine as well
as to the feminine and neuter genders of such term.
 
(d)     References in this Agreement to any statute shall be to such statute as
amended or modified from time to time and to any successor legislation thereto,
in each case as in effect at the time any such reference is operative.
 
(e)     The term “including” when used in any Transaction Document means
“including without limitation” except when used in the computation of time
periods.
 
(f)     The terms “Seller” and “Buyer” include their respective permitted
successors and assigns hereunder.
 
(g)     References in this Agreement (including in Appendix A) to another
agreement, instrument or other document means such agreement, instrument or
other document as the same may be amended, supplemented or otherwise modified
from time to time in accordance with the terms thereof.
 
(h)     In the event an ambiguity or question of intent or interpretation
arises, this Agreement shall be construed as if drafted jointly by the parties
and no presumption or burden of proof shall arise favoring or disfavoring any
party by virtue of the authorship of any of the provisions of this Agreement.
 
Section 1.5     Disclosure Schedules
 
The Buyer and the Seller hereby acknowledge and agree that the disclosure of any
item in any section of the Buyer Disclosure Schedule or the Seller Disclosure
Schedule shall also be deemed to be disclosed with respect to any other section
of the Buyer Disclosure Schedule or the Seller Disclosure Schedule,
respectively, to which the relevance of such item is reasonably apparent.
 
ARTICLE II
 
PURCHASE AND SALE
 
Section 2.1     Purchase and Sale of the Acquired Assets
 
(a)     On the terms and subject to the satisfaction of the conditions set forth
in this Agreement, including the conditions precedent set forth in Article VI,
and in reliance on the representations, warranties, covenants and agreements set
forth in this Agreement, on the Closing Date, the Seller hereby agrees to sell,
transfer, assign and grant to the Buyer, and the Buyer hereby agrees to
purchase, without recourse to the Seller and without representations or
warranties (except as specifically set forth herein), and Buyer agrees to
purchase from Seller, the Seller’s right, title and interest in, to and under
(i) the Trust Certificates, (ii) the Unsecuritized Private Loans beneficially
held by the Seller as of the Closing Date and identified in the Schedule of
Unsecuritized Private Loans to be delivered electronically in the form of a
Student Loan Tape on the Closing Date pursuant to the Bill of Sale, Assignment
and Assumption Agreement, (iii) the Unsecuritized FFELP Loans beneficially held
by the Seller as of the Closing Date and identified in the Schedule of
Unsecuritized FFELP Loans to be delivered electronically in the form of a
Student Loan Tape on the Closing Date pursuant to the Bill of Sale, Assignment
and Assumption Agreement and (iv) the 1,000 shares of Capital Stock, par value
$0.01 per share, of the Depositor (the “Depositor Shares”), in consideration of
the payment of the Purchase Price to the Seller in the manner provided in
Section 2.1(b) and the agreement by the Buyer to assume, pay, perform or
otherwise accept or discharge all Other Business Liabilities.
 
(b)     Delivery or transfer of the Acquired Assets shall be made on the Closing
Date prior to the consummation of the Merger Transaction.  On the Closing Date,
the Buyer shall pay or cause to be paid to the Seller the Purchase Price by wire
transfer of immediately available funds in U.S. dollars to the account specified
by the Seller to the Buyer by written notice at least two (2) Business Days
prior to the Closing Date.
 
(c)     Upon receipt of (i) evidence of the payment of the Purchase Price, (ii)
a fully executed Accession Agreement, (iii) a fully executed Bill of Sale,
Assignment and Assumption Agreement, (iv) the Seller’s receipt of an executed
Buyer Satisfaction Certificate in the form attached hereto as Exhibit B and (v)
the Buyer’s receipt of an executed Seller Satisfaction Certificate in the form
attached hereto as Exhibit A, (A) the Buyer shall cause Sallie Mae, Inc., in its
capacity as the custodian of the loan documentation evidencing the Unsecuritized
FFELP Loans, to indicate in its books and records that the Buyer is the holder
of the beneficial interest in the Unsecuritized FFELP Loans and the loan
documentation evidencing the Unsecuritized FFELP Loans, and (B) the Seller
shall:
 
(1)     cause each Trust Certificate, accompanied by a written instrument of
transfer and such signature guarantees and evidence of authority of the Persons
signing the instrument of transfer as the Owner Trustee may require in
accordance with the Securitization Trust Agreement, to be delivered along with
the Accession Agreement and the Opinions of Counsel described in Section 2.3 to
the Owner Trustee for transfer and for issuance of a new Trust Certificate in
the name of the Buyer or its designee;
 
(2)     cause the Unsecuritized Loans to be delivered to the Buyer by delivering
the Student Loan Tape identifying the Unsecuritized Loans to the Buyer and
causing CSD, in its capacity as the custodian of the loan documentation
evidencing the Unsecuritized Private Loans, to indicate in its books and records
that the Buyer is the holder of the beneficial interest in the Unsecuritized
Private Loans and the loan documentation evidencing the Unsecuritized Private
Loans; and
 
(3)     cause the original copy of all books and records relating to the
Depositor and the sold Depositor Shares to be delivered to the Buyer on or prior
to the Closing Date at the time and in the manner agreed upon by the Seller and
the Buyer, but in any event prior to the consummation of the Merger Transaction.
 
(d)     The sale and purchase of the Acquired Assets on the Closing Date shall
be consummated upon (i) the payment by the Buyer to the Seller of the Purchase
Price in the manner provided in Section 2.1(b), (ii) the execution and delivery
by the Seller and the Buyer of the Bill of Sale, Assignment and Assumption
Agreement, (iii) the assignment to the Buyer of the Trust Certificates in
accordance with the applicable requirements under the Securitization Trust
Agreements, (iv) the Seller’s receipt of an executed Buyer Satisfaction
Certificate and (v) the Buyer’s receipt of an executed Seller Satisfaction
Certificate.  Upon the satisfaction of such conditions, such sale and purchase
shall be effective as of the Closing Date, prior to the consummation of the
Merger.
 
(e)     If the Owner Trustee requires the payment of a sum sufficient to cover
the payment of any Taxes or other government charges required to be paid in
connection with the purchase and sale of the Trust Certificates pursuant to
Section 2.1(c), such sum shall be paid by the Buyer.
 
(f)     The Buyer shall be responsible for the payment of all Negative Special
Allowance Payments and all other amounts, if any, owing to the Department of
Education or any Guarantor and applicable to Unsecuritized FFELP Loans that are
accrued and unpaid as of the Closing Date or that accrue on or after the Closing
Date.
 
Section 2.2     Accession Agreement
 
On or prior to the Closing Date, the Buyer will provide the Seller with an
executed Accession Agreement for Trust Certificate (the “Accession Agreement”)
substantially in the form attached as Exhibit 2.2 or such other form as is
acceptable to the Owner Trustee and is in accordance with the terms of the
Securitization Trust Agreements.
 
Section 2.3     Opinions
 
On the Closing Date, pursuant to the terms of the Securitization Trust
Agreement, the Seller will provide the Owner Trustee with Opinions of Counsel
that (i) the transfer of the Trust Certificates will not cause the
Securitization Trusts to be treated for U.S. federal income tax purposes as an
association (or publicly-traded partnership) taxable as a corporation and will
not adversely affect the federal income tax treatment of the Noteholders in any
material respect and (ii) the transfer of the Trust Certificates is exempt from
registration under the Securities Act of 1933, as amended, and any applicable
state securities Law.
 
Section 2.4     Rating Agencies
 
Prior to the Closing Date, the Seller shall deliver written notice to the
applicable Rating Agencies of the sale of the Trust Certificates to the Buyer.
 
Section 2.5     Partial Release of Security Interest
 
On or prior to the Closing Date, CBNA, as the Omnibus Lender under the Omnibus
Credit Agreement, shall release its security interest in (i) the Trust
Certificates concurrently with the sale of the Trust Certificates, (ii) the
Unsecuritized Private Loans concurrently with the sale of the Unsecuritized
Private Loans and (iii) the Unsecuritized FFELP Loans concurrently with the sale
of the Unsecuritized FFELP Loans, and the receipt of the proceeds of the
Purchase Price (which will be applied to repay the Omnibus Loans) by executing a
partial release substantially in the form attached as Exhibit 2.5 or in such
other form as is reasonably acceptable to the Omnibus Lender, and the Omnibus
Lender shall deliver the Trust Certificates, which are held in its possession as
collateral for the Omnibus Loans, to the Owner Trustee for transfer to CBNA in
its capacity as the Buyer in the manner provided in the Securitization Trust
Agreement.
 
Section 2.6     Intent and Characterization
 
The Seller and the Buyer intend that the sale of the Acquired Assets pursuant to
this Agreement and the Bill of Sale, Assignment and Assumption Agreement
constitute a valid sale of the Acquired Assets from the Seller to the Buyer,
conveying good title to the Acquired Assets free and clear of any Lien and (i)
the beneficial interest in and title to the Trust Certificates and the
Unsecuritized Loans shall not be part of the Seller’s estate in the event of the
bankruptcy of the Seller or the appointment of a receiver with respect to the
Seller and (ii) legal title to the Unsecuritized FFELP Loans will be held by
CBNA as the Eligible Lender Trustee.  The Seller and the Buyer intend and agree
to treat the transfer and assignment of the Acquired Assets as an absolute
transfer for financial and accounting purposes, and as an absolute and complete
conveyance of title for property Law purposes.
 
ARTICLE III
 
ASSUMPTION OF CERTAIN SECURITIZATION DUTIES
 
Section 3.1     Assumption of Obligations of the Seller under the Securitization
Master Terms Purchase Agreement
 
In consideration of the receipt by the Buyer of the Acquired Assets, effective
as of the Closing, the Buyer shall assume, pay, perform and otherwise accept or
discharge the Other Business Liabilities and the repurchase obligations of the
Seller pursuant to Section 6 of the Securitization Master Terms Purchase
Agreement, and in accordance with Section 17 of the Securitization Master Terms
Purchase Agreement, execute an assignment and assumption agreement substantially
in the form attached as Exhibit 3.1 or in such other form as the Buyer and the
Seller may agree to (the “Assumption of Obligations of the Seller under the
Securitization Master Terms Purchase Agreement”).
 
Section 3.2     Duties of Subservicer
 
(a)     CSD wishes to continue to act as Subservicer to the Servicer for the
2009-A Trust, and the Seller, as Servicer, wishes to continue to assign such
subservicing responsibilities to CSD.  The Seller will amend and restate the
existing Securitization Subservicing Agreement with CSD substantially in the
form attached as Exhibit 3.2 or such other form as mutually agreed upon by the
Servicer and CSD (the “Amended and Restated Securitization Subservicing
Agreement”) which shall be effective as of the Closing Date.
 
(b)     Pursuant to Section 2.14 of the Securitization Administration Agreement,
prior to the Closing Date, the Seller, as Administrator, shall use its
reasonable best efforts to obtain the consent of the Owner Trustee to the
amendment and restatement of the existing Securitization Subservicing Agreement
for the 2009-A Trust as contemplated by Section 3.2(a).  The Seller and CSD
shall use reasonable best efforts to timely notify the applicable Rating
Agencies of their intention to enter into the Amended and Restated
Securitization Subservicing Agreement as and if required, and if required, the
Notice Condition (as such term is defined in the Securitization Indenture
pursuant to which the 2009-A Trust has issued Securitization Notes) shall be
satisfied.  The Seller and CSD shall use reasonable best efforts to obtain the
written agreement of the Owner Trustee for the 2009-A Trust to the appointment
of CSD as successor servicer if the Servicer is terminated pursuant to a
servicer event of default (provided, that a Subservicer default has not occurred
under the terms of the Amended and Restated Securitization Subservicing
Agreement).
 
Section 3.3     Duties of Servicer of Unsecuritized Private Loans
 
CSD wishes to act as Servicer for the Unsecuritized Private Loans, and the
Buyer, as owner of such loans as of the Closing Date, wishes CSD to act as
Servicer for such loans.  In connection therewith, the Seller and CSD will enter
into a servicing agreement substantially in the form attached as Exhibit 3.3 or
such other form as mutually agreed upon by Buyer and CSD (the “Master Servicing
Agreement”) which shall be effective as of the Closing Date.  
 
Section 3.4     Appointment of Sub-Administrator
 
(a)     The Seller will enter into a sub-administration agreement with respect
to the 2009-A Trust with CSD substantially in the form attached as Exhibit 3.4
or such other form as mutually agreed upon by the Seller and CSD (the
“Sub-Administration Agreement”) which shall be effective as of the Closing Date.
 
(b)     Pursuant to Section 2.18 of the Securitization Administration Agreement,
prior to the Closing Date, the Seller and the Buyer shall use reasonable best
efforts to timely notify the applicable Rating Agencies as and if required, and
if required, to obtain confirmation from the applicable Rating Agencies on the
rating of the Securitization Notes issued by the 2009-A Trust after giving
effect to the Sub-Administration Agreement.  The Seller and CSD shall use
reasonable best efforts to obtain the written agreement of the Owner Trustee to
the appointment of CSD as successor administrator if the Administrator is
terminated pursuant to an administrator event of default (provided, that a
sub-administrator default has not occurred under the terms of the
Sub-Administration Agreement).
 
ARTICLE IV
 
PURCHASE OF DEPOSITOR
 
Section 4.1     Purchase and Sale
 
(a)     On the terms and subject to the satisfaction of the conditions set forth
in this Agreement, including the conditions precedent set forth in Article VII
and in reliance on the representations, warranties, covenants and agreements set
forth in this Agreement, the Seller hereby agrees to sell and assign all the
Depositor Shares, without recourse to the Seller and without representations or
warranties (except as specifically set forth herein), to the Buyer, and the
Buyer hereby agrees to purchase all the Depositor Shares from the Seller and,
from and after the Closing Date, to assume, pay, perform and otherwise accept or
discharge all Depositor Liabilities as sole stockholder of the Depositor.
 
(b)     Delivery or transfer of the books and records of the Depositor and the
sold Depositor Shares shall be made on the Closing Date at the time and in the
manner agreed upon by the Seller and the Buyer, but in any event prior to the
consummation of the Merger Transaction.
 
Section 4.2     No Dividends, Repayments or Returns of Capital Contributions
 
(a)     The Depositor agrees that from and including the Commitment Date to and
including the Closing Date without the prior written consent of the Buyer (i) it
will not declare any dividends, repay any subordinated loans or return any
capital contributions of its sole stockholder or (ii) otherwise sell or
distribute any asset or incur any new obligation.
 
Section 4.3     Intent and Characterization.
 
The Seller and the Buyer intend that the sale of the Depositor Shares pursuant
to this Agreement and the Bill of Sale, Assignment and Assumption Agreement
related to the such sale constitute a valid sale of such Depositor Shares from
the Seller to the Buyer, conveying good title to such Depositor Shares free and
clear of any Lien), and that the beneficial interest in and title to such
Depositor Shares shall not be part of the Seller’s estate in the event of the
bankruptcy of the Seller or the appointment of a receiver with respect to the
Seller.  The Seller and the Buyer intend and agree to treat the transfer and
assignment of such Depositor Shares as an absolute transfer for Tax, financial
and accounting purposes, and as an absolute and complete conveyance of title for
property Law purposes.
 
Section 4.4     SEC Filings; Depositor Agreement
 
On the Closing Date, the Buyer, the Depositor, the Administrator, the Servicer
and each subservicer to the Depositor’s public and private securitization trusts
shall enter into a depositor agreement substantially in the form of Exhibit 4.4
(the “Depositor Agreement”) pursuant to which such parties will agree to
reasonably cooperate with each other to complete all filings prior to the date
on which filings are required.
 
Section 4.5     Buyer’s Acknowledgments
 
The Buyer understands, agrees and acknowledges the following with respect to the
Depositor Shares:
 
(i)     it has sufficient knowledge, experience and professional advice to make
its own evaluation of the merits and risks of investment in the Depositor Shares
and has been given the opportunity to conduct its own investigation regarding
the Depositor and to ask such questions and receive such information concerning
the Depositor as it has deemed necessary or advisable to make its investment
decision;
 
(ii)     the acquisition of the Depositor Shares by the Buyer will be for its
own account; and
 
(iii)     it is not acquiring the Depositor Shares with a view to distribution
thereof or with any present intention of offering or selling the Depositor
Shares or any interest therein.
 
ARTICLE V
 
REPRESENTATIONS AND WARRANTIES
 
Section 5.1     Representations and Warranties of each Party
 
Each party to this Agreement represents and warrants to each of the other
parties to this Agreement for their benefit and for the benefit of each of their
respective successors and assigns as of the Commitment Date and as of the
Closing Date that:
 
(a)     Organization; Power
 
Such party is duly organized or formed, validly existing and in good standing
under the Laws of the jurisdiction of its organization or formation, has all
requisite corporate or similar power and authority to carry on its business as
now conducted and to perform its obligations under the Transaction Documents to
which it is a party and, except where the failure individually or in the
aggregate would not have a material adverse effect on its ability to timely
perform its material obligations under such Transaction Documents, is duly
qualified, has obtained all licenses and approvals to do business and is in good
standing in each jurisdiction where such qualification or licensing is required.
 
(b)     Authorization; Enforceability; Due Execution and Delivery
 
Such party has all necessary corporate or similar power and authority to execute
and deliver the Transaction Documents to which it is a party, to perform its
obligations thereunder and to consummate the Transactions contemplated
thereby.  The execution and delivery by such party of the Transaction Documents
to which it is a party and the consummation by such party of the Transactions
contemplated thereby have been duly and validly authorized by all necessary
corporate or similar action of such party, and no other proceedings on the part
of such party are necessary to authorize the execution and delivery of the
Transaction Documents or to consummate the Transactions contemplated
thereby.  The Transaction Documents to which such party is a party have been (or
at the time of the Closing, will be) duly and validly executed and delivered by
such party and, assuming the due authorization, execution and delivery of each
other party, the Transaction Documents to which such party is a party constitute
a legal, valid and binding obligation of such party, enforceable against such
party in accordance with its terms (except as such enforceability may be limited
by bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
other similar Laws of general applicability relating to or affecting creditor’s
rights, and to general equitable principles, regardless of whether considered in
a proceeding in equity or at law).
 
(c)     Government and Third Party Approvals; No Conflicts
 
Except as would not reasonably be expected to have a material adverse effect on
such party’s ability to timely perform its material obligations under the
Transaction Documents to which such party is a party and except as set forth in
Section 5.1(c) of the Seller Disclosure Schedule or Section 5.1(c) of the Buyer
Disclosure Schedule, as applicable, the execution and delivery of the
Transaction Documents to which such party is a party by such party and the
consummation of the Transactions contemplated thereby do not and will not (i)
require any consent, approval, registration or filing with any Governmental
Authority or any other third party by such party except for (A) those that have
been obtained and are in full force and effect and (B) the applicable
requirements of the Exchange Act, (ii) violate any Law, the certificate of
incorporation or by-laws or other organizational documents of such party or its
Subsidiaries or any Order applicable to such party, (iii) violate, conflict with
or result in a default under any indenture, agreement or other instrument
binding upon such party or its Subsidiaries or assets or give rise to a right
thereunder to require any payment by such party or its Subsidiaries or (iv)
result in any Lien (other than Permitted Liens) on any assets of such party or
its Subsidiaries.
 
(d)     Litigation
 
As of the date hereof, there is no investigation, claim, action or proceeding by
or before any arbitrator or Governmental Authority pending or, to the knowledge
of such party, threatened, against such party or its Subsidiaries, and there is
no Order, before any arbitrator or Governmental Authority, in each case, as to
which there is a reasonable possibility of an adverse determination that would
reasonably be expected to have a material adverse effect on such party’s ability
to timely perform its material obligations under any Transaction Documents to
which it is a party.
 
(e)     Compliance with Law
 
Such party and each of its Subsidiaries is in compliance with all applicable
Laws, except where the failure to be in compliance would not reasonably be
expected to have a material adverse effect on such party’s ability to timely
perform its material obligations under any Transaction Documents to which it is
a party.
 
Section 5.2     Additional Representations and Warranties of the Seller
 
The Seller represents and warrants to each of the other parties to this
Agreement for their benefit and for the benefit of each of their respective
successors and assigns as of the Commitment Date and as of the Closing Date
that:
 
(a)     Opinion of Financial Advisor
 
The Special Committee has received the written opinion of each of Gleacher &
Company, Inc. and Moelis & Company LLC on or prior to the date of this
Agreement, to the effect that, as of the date of such opinion, the Purchase
Price to be received by Seller pursuant to this Agreement is fair from a
financial point of view to the Seller.
 
(b)     No Other Representations and Warranties
 
Except for the representations and warranties contained in Section 5.1 and
Section 5.2, neither the Seller nor any other Person on behalf of the Seller or
any of its Subsidiaries or Affiliates makes any express or implied
representation or warranty with respect to the Seller or any of its Subsidiaries
or Affiliates or with respect to the Acquired Assets or any other information
provided to the Buyer in connection with the Transactions.
 
Section 5.3     Additional Representations and Warranties of Buyer
 
The Buyer represents and warrants to each of the other parties to this Agreement
for their benefit and for the benefit of each of their respective successors and
assigns as of the Commitment Date and as of the Closing Date that:
 
(a)     Accession Agreement.  The Buyer hereby affirms each of the
representations and warranties to be made by it in the Accession Agreement.
 
(b)     Agreements with Other Parties.  As of the date hereof, there are no
agreements, arrangements or understandings (other than as provided in the
Transaction Documents and the Related Transaction Documents) between the Buyer
or its Affiliates and either (i) Discover Bank or its Affiliates or (ii) SLM
Corporation or its Affiliates, in each case, with respect to any of the
Transactions or the Related Transactions that would have the effect of providing
additional consideration in excess of the Merger Consideration (as defined in
the Merger Transaction Agreement) provided to CBNA pursuant to the Merger
Transaction Agreement.
 
(c)     Additional Funds.  The Buyer’s obligations hereunder are not subject to
any conditions regarding the Buyer’s, or any other person’s, ability to obtain
financing for the consummation of the Transactions.  The Buyer has, and as of
the Closing will have, cash on hand sufficient to (i) enable the Buyer to
perform its obligations hereunder, (ii) consummate the Transactions and (iii)
pay all costs and expenses incurred by the Buyer in connection with this
Agreement and the other Transaction Documents and the Transactions, including
(x) the Purchase Price and (y) any other payments or obligations of the Buyer
pursuant to the Transaction Documents.
 
(d)     Eligible Lender.  The Buyer hereby affirms that it is an “eligible
lender” under the Higher Education Act of 1965, 20 U.S.C. Section 1001 et seq.,
as amended or supplemented from time to time, and all regulations and guidelines
promulgated thereunder.
 
ARTICLE VI
 
CLOSING
 
Section 6.1     Closing
 
(a)     Subject to the satisfaction or, if permissible, waiver of the conditions
set forth in Article VI, the closing of the Transactions (the “Closing”) will
take place at 10:00 a.m., New York time, on the third Business Day following the
date on which the last of the conditions required to be satisfied or waived
pursuant to Article VI hereof satisfied or waived (other than conditions that,
by their nature, are to be satisfied at the Closing, but subject to the
satisfaction or waiver of such conditions) at the offices of Skadden, Arps,
Slate, Meagher & Flom LLP, Four Times Square, New York, New York 10036, unless
another time, date or place is agreed to in writing by the parties hereto (such
date on which the Closing occurs being the “Closing Date”).  Subject to the
terms and conditions of this Agreement, the parties will cooperate to cause the
Closing to occur (i) immediately prior to or concurrently with the closing of
the FFELP Transaction and (ii) prior to the closing of the Merger Transaction.
 
(b)     Each condition precedent to the Closing will be deemed to have been
satisfied or waived upon the execution and delivery by the Seller of the Seller
Satisfaction Certificate and the execution and delivery by the Buyer of the
Buyer Satisfaction Certificate.
 
ARTICLE VII
 
CONDITIONS PRECEDENT
 
Section 7.1     Conditions to the Obligations of the Parties
 
The obligation of each party to this Agreement to consummate the Transactions is
subject to the satisfaction or waiver (by mutual agreement of the parties, to
the extent permitted by applicable Law) of the following conditions:
 
(a)     no Governmental Authority shall have commenced, enacted, issued,
promulgated, enforced or entered any suit, proceeding, Order or Law which is
then in effect and has the effect of making the Transactions illegal or
otherwise prohibiting the consummation of the Transactions;
 
(b)     the parties to the FFELP Transaction Agreement shall be in a position to
close the FFELP Transaction immediately following or concurrently with the
closing of the Transactions and shall have notified the parties hereto in
writing of their intent to do so; and
 
(c)     the parties to the Merger Transaction Agreement shall be in a position
to close the Merger Transaction immediately following the closing of the
Transactions and the FFELP Transaction.
 
Section 7.2     Conditions to the Obligations of the Buyer
 
The obligation of the Buyer to consummate the Transactions is subject to the
satisfaction or waiver by the Buyer of the following further conditions:
 
(a)     the representations and warranties of the Seller contained in the
Transaction Documents to which it is a party shall be true and correct (without
giving effect to any limitation as to materiality or material adverse effect set
forth therein) at and as of the Closing Date with the same force and effect as
if made at and as of the Closing Date (other than those representations and
warranties that address matters only as of a particular date or only with
respect to a specific period of time, which need only be true and correct as of
such date or with respect to such period), except where the failure of such
representations and warranties to be true and correct would not reasonably be
expected to have, individually or in the aggregate, a Seller Material Adverse
Effect;
 
(b)     the Seller shall have performed and complied in all material respects
with all material agreements and covenants required by the Transaction Documents
to be performed or complied with by the Seller at or prior to the Closing;
 
(c)     the Seller shall have delivered to the Buyer a certificate, dated the
Closing Date and signed by an executive officer of the Seller, certifying to the
effect that the conditions set forth in Section 7.2(a) and Section 7.2(b) have
been satisfied;
 
(d)     the Seller shall have delivered to the Buyer the Seller Satisfaction
Certificate, dated the Closing Date and signed by an executive officer of the
Seller;
 
(e)     all documents, certificates and opinions specified in Section 7.4  to be
delivered by the other parties to the Transaction Documents on the Closing Date
shall be duly executed and delivered by all signatories as required pursuant to
the respective terms thereof; and
 
(f)     the Seller shall have delivered prior written notification to the Rating
Agencies of (i) the appointment of the Sub-Administrator and the
Sub-Administration Agreement, (ii) the amendment and restatement of the existing
Securitization Subservicing Agreement for the 2009-A Trust in the form of the
Amended and Restated Securitization Subservicing Agreement and (iii) the
Assumption of Obligations of the Seller under Securitization Master Terms
Purchase Agreement, which shall be provided to the applicable Rating Agencies on
a timely basis as and if required, and if required, the Notice Condition (as
such term is defined in the Securitization Indenture pursuant to which the
2009-A Trust has issued Securitization Notes) shall be satisfied.
 
Section 7.3     Conditions to the Obligations of the Seller
 
The obligation of the Seller to consummate the Transactions is subject to the
satisfaction or waiver by the Seller of the following further conditions:
 
(a)     the representations and warranties of the Buyer contained in the
Transaction Documents to which it is a party shall be true and correct (without
giving effect to any limitation as to materiality or material adverse effect set
forth therein) at and as of the Closing Date with the same force and effect as
if made at and as of the Closing Date (other than those representations and
warranties that address matters only as of a particular date or only with
respect to a specific period of time, which need only be true and correct as of
such date or with respect to such period), except where the failure of such
representations and warranties to be true and correct would not reasonably be
expected to have, individually or in the aggregate, a Buyer Material Adverse
Effect;
 
(b)     the Buyer shall have performed and complied in all material respects
with all material agreements and covenants required by the Transaction Documents
to be performed or complied with by the Buyer at or prior to the Closing;
 
(c)     the Buyer shall have delivered to the Seller a certificate, dated the
Closing Date and signed by an executive officer of the Buyer, certifying to the
effect that the conditions set forth in Section 7.3(a) and Section 7.3(b) have
been satisfied;
 
(d)     the Buyer shall have delivered to the Seller the Buyer Satisfaction
Certificate, dated the Closing Date and signed by an executive officer of the
Buyer; and
 
(e)     all documents, certificates and opinions specified in Section 7.4  to be
delivered by the other parties to this Agreement or the other Transaction
Documents on the Closing Date shall be duly executed and delivered by all
signatories as required pursuant to the respective terms thereof.
 
Section 7.4     Closing Documents
 
On the Closing Date, each of the parties hereto shall deliver or cause to be
delivered duly executed copies of the following documents to which they are a
party or for which they are otherwise responsible as set forth below:
 
(a)     the Bill of Sale, Assignment and Assumption Agreement (together with the
Schedule of Unsecuritized Private Loans and the Schedule of Unsecuritized FFELP
Loans to be delivered electronically in the form of a Student Loan Tape to the
Buyer by the Seller);
 
(b)     the Depositor Agreement;
 
(c)     the Accession Agreement;
 
(d)     the Partial Release of Security Interest;
 
(e)     the Assumption of Obligations of the Seller under the Securitization
Master Terms Purchase Agreements;
 
(f)     the Amended and Restated Securitization Subservicing Agreement;
 
(g)     the Sub-Administration Agreement;
 
(h)     the Master Servicing Agreement;
 
(i)     a certificate of good standing of the Seller dated as of a date within
five (5) Business Days prior to the Closing Date to be delivered by the Seller;
 
(j)     a Secretary Certificate of each of the Buyer and the Seller attaching
their respective organizational documents, board resolutions and incumbency
certificate;
 
(k)     the delivery of the loan documentation evidencing the Unsecuritized
Loans to CSD as custodian acting on behalf of the Buyer;
 
(l)     written evidence of the satisfaction of the conditions set forth in
Section 7.2(f);
 
(m)     all Opinions of Counsel required to be delivered pursuant to this
Agreement and the other Transaction Documents; and
 
(n)     all UCC-3 financing statements required to release the security interest
of the Omnibus Lender under the Omnibus Credit Agreement in respect of the
Unsecuritized FFELP Loans, Unsecuritized Private Loans and the Trust
Certificates to be delivered by the Seller on behalf of the Omnibus Lender for
filing within three (3) Business Days following the Closing Date.
 
ARTICLE VIII
 
COVENANTS
 
Section 8.1     No Public Announcements
 
The initial press releases with respect to the Transactions and the Related
Transactions shall be press releases mutually agreed upon by the Buyer, the
Seller, Discover Bank and SLM Corporation.  The Seller and the Buyer shall
consult with each other and with Discover Bank and SLM Corporation before
issuing any other press release or otherwise making any public statements with
respect to the Transaction Documents, the Related Transaction Documents, the
Transactions or the Related Transactions and shall not issue any such press
release or make any such public statement without the prior consent of the other
(which consent shall not be unreasonably withheld, delayed or conditioned),
except as may be required by Law or any listing agreement with the New York
Stock Exchange to which the Seller or the Buyer is a party.
 
Section 8.2     Appropriate Action; Consents; Filings
 
(a)     Subject to the terms and conditions hereof, the parties hereto will use
their respective reasonable best efforts to consummate and make effective the
Transactions and the Related Transactions and to cause the conditions to the
Transactions set forth in Article VII to be satisfied, including:
 
(i)     the obtaining of all necessary actions or nonactions, consents,
terminations or expirations of waiting periods and approvals from Governmental
Authorities or other Persons necessary in connection with the consummation of
the Transactions and the making of all necessary registrations and filings
(including filings with Governmental Authorities, if any) and the taking of all
steps as may be necessary to obtain an approval from, or to avoid an action or
proceeding by, any Governmental Authority or other Persons necessary in
connection with the consummation of the Transactions (provided that,
notwithstanding anything in this Agreement, in no event shall any party be
required to make any payment to any such other Persons to obtain such approval);
 
(ii)     the defending of any lawsuits or other legal proceedings, whether
judicial or administrative, challenging this Agreement or the performance or
consummation of the Transactions in accordance with the terms of this Agreement,
including seeking to have any stay or temporary restraining order entered by any
court or other Governmental Authority vacated or reversed; and
 
(iii)     the execution and delivery of any additional instruments necessary to
consummate the Transactions by such party in accordance with the terms of this
Agreement and to fully carry out the purposes of this Agreement.
 
The Seller and the Buyer shall cooperate (A) in promptly determining whether any
filings are required to be or should be made or whether any consents, approvals,
permits or authorizations are required to be or should be obtained under any
other federal, state or non-U.S. Law or regulation or whether any consents,
approvals or waivers are required to be or should be obtained from other parties
to loan agreements or other contracts or instruments material to the Seller’s
business in connection with the consummation of the Transactions and (B) in
promptly making any such filings, furnishing information required in connection
therewith and seeking to obtain timely any such consents, permits,
authorizations, approvals or waivers.
 
(b)     If any administrative or judicial action or proceeding, including any
proceeding by a private person, is instituted (or threatened to be instituted)
challenging any of the Transactions as violative of any antitrust or other Law
in any jurisdiction, the Buyer shall use its reasonable best efforts to contest
and resist any such action or proceeding and to have vacated, lifted, reversed
or overturned any judgment or other order, whether temporary, preliminary or
permanent, that is in effect and that prohibits, prevents or restricts the
consummation of the Transactions, including defending through litigation on the
merits any claim asserted in any such action or proceeding by any Person (and
the Seller shall cooperate with the Buyer with respect to such matters).
 
(c)     Each of the Buyer and the Seller shall give (or shall cause its
respective Subsidiaries to give) any notices to third parties, and the Buyer and
the Seller shall use, and cause each of its Subsidiaries to use, its reasonable
best efforts to obtain any third party consents not covered by paragraphs (a)
and (b) above, necessary, proper or advisable to consummate the
Transactions.  Each party shall without limitation:  (i) promptly notify the
other of, and if in writing, furnish the other with copies of (or, in the case
of oral communications, advise the other of) any communications from or with any
Governmental Authority with respect to the Transactions, (ii) use its reasonable
best efforts to permit the other to review and discuss in advance, and consider
in good faith the views of the other in connection with, any proposed written or
any oral communication with any such Governmental Authority with respect to the
Transactions, (iii) use its reasonable best efforts not to participate in any
meeting or have any communication with any such Governmental Authority with
respect to the Transactions, unless it has given the other an opportunity to
consult with it in advance and, to the extent permitted by such Governmental
Authority, gives the other the opportunity to attend and participate therein,
and (iv) furnish the other with such necessary information and reasonable
assistance as the other may reasonably request in connection with its
preparation of necessary filings or submissions of information to any such
Governmental Authority with respect to the Transactions.
 
Section 8.3     Access to Information; Confidentiality.
 
(a)     From the date hereof to the Closing Date, or the date, if any, on which
this Agreement is terminated pursuant to Section 9.1, to the extent permitted by
applicable Law, the Seller shall (i) provide to the Buyer (and its officers,
directors, managers, employees, accountants, consultants, legal counsel,
financial advisors, agents and other advisors and representatives, collectively,
“Representatives”) reasonable access during normal business hours and, following
reasonable notice from the Buyer, to the Seller’s and its Subsidiaries’
properties, books, contracts and records and other information as the Buyer may
reasonably request regarding the Acquired Assets or as may otherwise be
reasonably required in connection with the Transactions, and (ii) furnish
promptly to the Buyer such information concerning the same as the Buyer or its
Representatives may reasonably request; provided, however, that the Seller shall
not be required to provide access to any information or documents which would,
in the reasonable judgment of the Seller, (x) breach any agreement with any
third party, (y) constitute a waiver of the attorney-client or other privilege
held by the Seller or (z) otherwise violate any applicable Laws.
 
(b)     The Buyer shall use the information provided pursuant to Section 8.3(a)
solely for the purposes of effecting the Transactions.
 
(c)     Following the Closing, the Seller and the Buyer shall use reasonable
best efforts to make available to each other, upon written request, their
respective Representatives for fact finding, consultation and interviews and as
witnesses or other participants to the extent that any such Person may
reasonably be requested in connection with any action, suit, proceeding, claim,
arbitration, investigation or litigation, whether civil or criminal, at law or
in equity in which the requesting party may from time to time be involved
relating to the business of the Seller as such business was conducted prior to
the Closing (and the Seller and the Buyer will cause such Representatives to
cooperate with the requesting party to produce, subject to and in accordance
with this Section 8.3(c), such books and records as are reasonably required in
connection with such matters).  Except as otherwise agreed, the Seller and the
Buyer hereby agree to reimburse each other for reasonable out-of-pocket expenses
incurred by the other in connection with providing individuals, witnesses and/or
books and records pursuant to this Section 8.3(c).
 
Section 8.4     Conduct of Business.
 
(a)     The Seller covenants and agrees that, between the date of this Agreement
and the Closing Date or the date, if any, on which this Agreement is terminated
pursuant to Section 9.1, except (i) as may be required by Law or any
Governmental Authority, (ii) as may be agreed in writing by the Buyer (which
consent shall not be unreasonably withheld, delayed or conditioned), (iii) as
may be expressly required under, the Transaction Documents or the Related
Transaction Documents, (iv) as set forth in Section 8.4(a) of the Seller
Disclosure Schedule, or (v) as would not reasonably be expected to have a
material effect on the Acquired Assets or the ability of the Seller and its
Affiliates to perform their obligations under the Transaction Documents, it
shall (A) comply with the terms set forth in Section 6.1(a) of the Merger
Transaction Agreement (except the references therein to “Post-Sale Company”
shall be replaced by “the Company” as defined therein) (without giving effect to
any consents or waivers thereof) and (B) maintain its current cash management
policies in the ordinary course of business consistent with past practice.
 
(b)     With respect to the Depositor, the Seller shall cause the Depositor to:
 
(i)     comply in all respects with its permitted purposes and activities clause
and in all material respects with all other provisions of its certificate of
incorporation or by-laws and not amend its certificate of incorporation or
by-laws;
 
(ii)     not act as a depositor with respect to any new securitization vehicle,
or except as provided herein, enter into any new agreements or amend any of its
existing agreements;
 
(iii)     comply in all material respect with all agreements to which it is
currently a party;
 
(iv)     timely file all required reports under the Exchange Act; and
 
(v)     remain a wholly owned subsidiary of the Seller.
 
(c)     The Buyer covenants and agrees that, between the date of this Agreement
and the Closing Date or the date, if any, on which this Agreement is terminated
pursuant to Article IX, the Buyer shall not, and shall cause its Subsidiaries
not to, take any action or fail to take any action that is intended to, or would
reasonably be expected to, individually or in the aggregate, prevent or
materially delay or materially impair the ability of the Buyer or any of its
Subsidiaries to consummate any of the Transactions.
 
Section 8.5     Tax Matters
 
(a)     All applicable sales, use, transfer, stamp, stock transfer or similar
Taxes that are or become due and payable as a result of the Transactions,
whether such Taxes are imposed by Law on the Seller, the Buyer, or any of their
Affiliates (such Taxes, “Transfer Taxes”), shall be borne by the Buyer.  Any Tax
Returns with respect to Transfer Taxes shall be prepared by the party hereto
that customarily has primary responsibility for filing such Tax Returns pursuant
to applicable Law.
 
(b)     Each party hereto shall, and shall cause its Affiliates to, (i) provide
cooperation and assistance to the other party hereto, as reasonably requested,
in preparing and filing Tax Returns relating to the Acquired Assets and
responding to Tax Contests relating to the Acquired Assets; (ii) until the later
of (x) the tenth (10th) anniversary of the Closing Date and (y) the expiration
of the applicable statute of limitations, retain such information, records, and
documents as may be necessary for purposes of preparing and filing such Tax
Returns or responding to such Tax Contests; (iii) make available to the other
party hereto, as reasonably requested, such information, records, and documents
as may be necessary for purposes of preparing and filing such Tax Returns or
responding to such Tax Contests; and (iv) use reasonable efforts, as reasonably
requested, to obtain any certificate or other document from any Governmental
Authority or any other Person or take any other action, in each case, as may be
necessary to mitigate, reduce, or eliminate any Taxes relating to the Acquired
Assets that could be imposed on the other party hereto (including, but not
limited to, Taxes resulting from the Transactions).
 
(c)     Notwithstanding anything in this Agreement to the contrary, the parties
hereto shall, and shall cause their respective Affiliates to, treat the transfer
of the Acquired Assets under this Agreement as the satisfaction by the Seller,
pursuant to its deemed liquidating distribution resulting from the election
under Section 338(h)(10) of the Code by CBNA and Discover Bank with respect to
the Merger Transaction, of amounts outstanding under the Omnibus Loan equal to
the aggregate net fair market value of the Acquired Assets as of the Closing
Date, and with any excess amounts outstanding under the Omnibus Loan being
treated as contributed to Seller’s capital for Tax purposes.
 
Section 8.6     Related Transaction Documents. Without the prior written consent
of the Buyer, the Seller shall not (a) amend, modify or waive any provision of
the Related Transaction Documents in a manner that materially and adversely
affects the Buyer’s rights and obligations or (b) terminate any Related
Transaction Document by the mutual written agreement of the Seller and the
applicable counterparty.  Subject to the foregoing, the Seller shall deliver
promptly to the Buyer copies of all amendments, modifications and waivers to any
Related Transaction Document.
 
Section 8.7     Agreements with Other Parties.  Without the prior written
consent of the Seller (upon the recommendation of the Special Committee),
between the date of this Agreement and the Closing Date, the Buyer shall not,
and shall not permit any of its Affiliates to, enter into any agreements,
arrangements or understandings (other than as provided in the Transaction
Documents and the Related Transaction Documents) between the Buyer or its
Affiliates and either (a) Discover Bank or its Affiliates or (b) SLM Corporation
or its Affiliates, in each case, with respect to any of the Transactions or the
Related Transactions that would have the effect of providing additional
consideration in excess of the Merger Consideration (as defined in the Merger
Transaction Agreement) provided to CBNA pursuant to the Merger Transaction
Agreement.
 
Section 8.8     Directors’ and Officers’ Indemnification and Insurance.
 
(a)     The Buyer or its Affiliates shall maintain in full force and effect to
the extent commercially available, for a period of six (6) years after the
Closing Date, policies of directors’ and officers’ insurance (the “D&O Insurance
Policies”) covering the Seller’s current or former directors, officers or
employees, as the case may be (the “Indemnitees”), that provide coverage for
wrongful acts occurring at or prior to the Closing; provided that the coverage
terms and conditions for such Indemnitees under D&O Insurance Policies shall not
be materially less favorable, taken as a whole, than the coverage terms and
conditions provided to the current directors and officers of the Buyer or its
Affiliates as of the date hereof and shall be from insurance carriers used by
the Buyer or its Affiliates for its directors’ and officers’ insurance coverage.
 
(b)     For a period of six (6) years after the Closing Date, the Buyer shall
indemnify the Seller for the payments and obligations of the Seller with respect
to the Indemnitees to the extent currently provided for in the Seller’s
certificate of incorporation and by-laws and all other agreements relating to
indemnification existing as of the date hereof between certain officers and
directors of the Seller, on the one hand, and the Seller, on the other hand.
 
(c)     The Seller covenants and agrees to perform in accordance with their
respective terms the agreements listed on Section 8.8(c) of the Seller
Disclosure Schedule and to pay promptly in accordance with the terms of such
agreements the amounts set forth in Section 8.8(c) of the Seller Disclosure
Schedule to the persons listed therein.  The Buyer acknowledges and confirms its
obligations (i) to indemnify and hold harmless the Seller for such payments and
(ii) in the event the Seller fails to make such payments, to pay, on the
Seller’s behalf, such amounts.
 
(d)     The Indemnitees to whom this Section 8.8 applies shall be third party
beneficiaries of this Section 8.8.  The provisions of this Section 8.8 are
intended to be for the benefit of each Indemnitee, his or her heirs or
representatives.
 
ARTICLE IX
 
TERMINATION, AMENDMENT AND WAIVER
 
Section 9.1     Termination
 
Notwithstanding anything contained in this Agreement to the contrary, this
Agreement may be terminated and the Transactions may be abandoned, at any time
prior to the Closing Date, as follows:
 
(a)     by mutual written consent of each of the Buyer and the Seller (upon the
recommendation of the Special Committee);
 
(b)     by written notice of either the Buyer or the Seller (upon the
recommendation of the Special Committee), if (i) the Transactions have not been
consummated on or before March 31, 2011 (the “Termination Date”); and (ii) the
party seeking to terminate this Agreement pursuant to this Section 9.1(b) shall
not have breached in any material respect its obligations under this Agreement
in any manner that shall have proximately caused the failure to consummate the
Transactions on or before such date; provided that, if as of the Termination
Date, (A) all of the conditions to this Agreement (other than those that are to
be satisfied by action taken at the Closing) shall have been satisfied or waived
other than the conditions set forth in (x) Section 7.1(a), or (y) Section 7.1(b)
or Section 7.1(c) (to the extent resulting from the failure to obtain regulatory
approvals) or (B) the “Termination Date” (as defined in the FFELP Transaction
Agreement or the Merger Transaction Agreement) has been extended, then the
Termination Date shall be automatically extended to April 30, 2011 or such date
as the Termination Date (as defined in the FFELP Transaction Agreement or the
Merger Transaction Agreement) has been extended;
 
(c)     by written notice of either the Buyer or the Seller (upon the
recommendation of the Special Committee), if any Governmental Authority of
competent jurisdiction shall have issued an Order or taken any other action
permanently restraining, enjoining or otherwise prohibiting the Transactions,
and such Order or other action shall have become final and nonappealable;
provided that the party seeking to terminate this Agreement pursuant to this
Section 9.1(c) shall have complied with its obligations under Section 8.2
hereof;
 
(d)     by written notice from the Seller (upon the recommendation of the
Special Committee) to the Buyer, if the Buyer shall have breached or failed to
perform in any material respect any of its representations, warranties,
covenants or other agreements set forth in this Agreement, which breach or
failure to perform (i) would result in a failure of a condition set forth in
Section 7.3(a) or Section 7.3(b) and (ii) cannot be cured by the Termination
Date; provided that the Seller shall have given the Buyer written notice,
delivered at least forty-five (45) days prior to such termination, stating the
Seller’s intention to terminate this Agreement pursuant to this Section 9.1(d)
and the basis for such termination;
 
(e)     by written notice from the Buyer to the Seller, if the Seller shall have
breached or failed to perform in any material respect any of its
representations, warranties, covenants or other agreements set forth in this
Agreement, which breach or failure to perform (i) would result in a failure of a
condition set forth in Section 7.2(a) or Section 7.2(b) and (ii) cannot be cured
by the Termination Date; provided that the Buyer shall have given the Seller
written notice, delivered at least forty-five (45) days prior to such
termination, stating the Buyer’s intention to terminate this Agreement pursuant
to this Section 9.1(e) and the basis for such termination; or
 
(f)     by written notice of either the Buyer or the Seller (upon the
recommendation of the Special Committee), if either the FFELP Transaction
Agreement or the Merger Transaction Agreement has been terminated.
 
Section 9.2     Effect of Termination.  If this Agreement is terminated pursuant
to Section 9.1, this Agreement shall become void and of no effect without
liability of any party (or any stockholder, director, officer, employee, agent,
legal counsel, accountant, consultant, representative or Affiliate of such
party) to the other party hereto; provided, however, no party to this Agreement
shall be relieved or released from any liabilities or damages arising out of its
knowing and intentional breach of its obligations under this Agreement.  For
purposes of this Agreement, “knowing and intentional breach” means an act or
failure to act which constitutes a material breach of this Agreement with
respect to which the breaching party has knowledge (actual or constructive) that
such act or failure to act would or would reasonably be expected to breach its
obligations under this Agreement.  The provisions of this Article IX and Article
X shall survive any termination hereof pursuant to Section 9.1.
 
Section 9.3     Amendment
 
This Agreement may be amended by mutual agreement of the parties hereto at any
time prior to the Closing Date (in the case of the Seller, by the Board of
Directors (upon the recommendation of the Special Committee)).  This Agreement
may not be amended except by an instrument in writing signed by the parties
hereto.
 
Section 9.4     Waiver
 
(a)     At any time prior to the Closing Date, subject to applicable Law, any
party (in the case of the Seller, by the Board of Directors (upon the
recommendation of the Special Committee)) hereto may (a) extend the time for the
performance of any obligation or other act of any other party hereto, (b) waive
any inaccuracy in the representations and warranties of the other party
contained herein or in any document delivered pursuant hereto and (c) waive
compliance with any agreement or condition contained herein.  Any such extension
or waiver shall only be valid if set forth in an instrument in writing signed by
the party or parties to be bound thereby.  Notwithstanding the foregoing, no
failure or delay by the Seller or the Buyer in exercising any right hereunder
shall operate as a waiver thereof nor shall any single or partial exercise
thereof preclude any other or further exercise of any other right hereunder.
 
ARTICLE X
 
MISCELLANEOUS
 
Section 10.1     Non-Survival of Representations, Warranties and Agreements
 
The representations, warranties and agreements in this Agreement and any
certificate delivered pursuant hereto and by any Person shall terminate at the
Closing or upon the termination of this Agreement pursuant to Section 9.1, as
the case may be, except that this Section 10.1 shall not limit any covenant or
agreement of the parties which by its terms contemplates performance after the
Closing or after termination of this Agreement, including those contained in
Section 8.8.
 
Section 10.2     Assignments
 
The provisions of this Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns permitted
hereby.  The obligations and liabilities assumed in this Agreement by the
parties hereto shall be binding upon their respective successors and assigns,
which shall include successors by operation of Law, such as by merger.  No party
may assign or otherwise transfer any of its rights or obligations under this
Agreement without the prior written consent of the Seller and the Buyer.
 
Section 10.3     Costs and Expenses
 
Each party shall each bear its own costs and expenses (including all legal,
accounting, audit, due diligence and other out-of-pocket expenses) incurred in
connection with the consummation of the Transactions and the other Transaction
Documents to which they are a party.
 
Section 10.4     Use of Proceeds
 
The Seller shall treat the proceeds of the Purchase Price as proceeds of
Collateral (as such term is defined in the Omnibus Credit Agreement) and will
apply such proceeds in accordance with Section 5.2(b) of the Omnibus Credit
Agreement.
 
Section 10.5     Relationship of Parties
 
Nothing contained in the Transaction Documents shall establish any fiduciary,
partnership, joint venture or similar relationship between or among the parties
hereto except to the extent otherwise expressly stated herein or therein.
 
Section 10.6     Non-Petition Covenants
 
Each party to this Agreement, by entering into this Agreement, hereby covenants
and agrees that it shall not at any time institute against the Depositor or the
Securitization Trusts, or join in any institution against the Depositor, the
Securitization Trusts or any Other Securitization Trust, any bankruptcy,
reorganization, arrangement, insolvency, receivership or liquidation
proceedings, or other proceedings under any United States federal or state
bankruptcy or similar Law in connection with any obligations relating to this
Agreement or any other Transaction Document.
 
Section 10.7     Notices, Etc.
 
(a)     Addresses for Notices.  All notices, demands, requests, consents and
other communications provided for, or required to be given, in this Agreement
shall be given in writing, or by any telecommunication device capable of
creating a written record (including electronic mail) and addressed to the party
to be notified at their respective addresses set forth in Appendix B.  The
parties hereto may change their respective addresses for notices from time to
time by written notice to the other party hereto subject to written
acknowledgment of receipt by the other party hereto.
 
(b)     Effectiveness of Notices.  All notices, demands, requests, consents and
other communications described in Section 10.7(a) above shall be effective
(i) if delivered by hand, including any overnight courier service, upon personal
delivery, (ii) if delivered by mail, when received in the mails and (iii) if
delivered by electronic mail or any other telecommunications device, when
transmitted to an electronic mail address (or by another means of electronic
delivery) as provided in Section 10.7(a) above.
 
Section 10.8     Governing Law
 
This Agreement, and all claims or causes of action (whether in contract or tort)
that may be based upon, arise out or relate to this Agreement or the
negotiation, execution or performance of this Agreement (including any claim or
cause of action based upon, arising out of or related to any representation or
warranty made in or in connection with this Agreement or as an inducement to
enter into this Agreement) shall be governed by, and construed in accordance
with the Laws of the State of Delaware, without giving effect to any otherwise
applicable choice or conflict of laws provision or rule.
 
Section 10.9     Entire Agreement; No Third Party Beneficiaries
 
This Agreement (including the exhibits, appendices and schedules hereto) and the
other Transaction Documents constitute the entire agreement, and supersede all
other prior agreements and understandings, both written and oral, between the
parties, or any of them, with respect to the subject matter hereof and
thereof.  This Agreement shall be binding upon and inure solely to the benefit
of each party hereto and their respective successors and permitted assigns, and
nothing in this Agreement, express or implied, is intended to or shall confer
upon any other person any right, benefit or remedy of any nature whatsoever
under or by reason of this Agreement, other than after the Closing, the rights
to indemnification, contribution and reimbursement pursuant to Section 8.8
hereof (of which the persons entitled thereto are the intended beneficiaries).
 
Section 10.10     Submission to Jurisdiction; Service of Process
 
(a)     Each of the parties hereto hereby irrevocably submits to the exclusive
jurisdiction of the Delaware Chancery Court, or if such court shall not have
jurisdiction, any federal or other state court of the State of Delaware, for the
purpose of any action or proceeding arising out of or relating to this Agreement
and each of the parties hereto hereby irrevocably agrees that all claims in
respect of such action or proceeding may be heard and determined exclusively in
any such court.  Each of the parties hereto agrees that a final judgment in any
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by Law.
 
(b)     Each party to this Agreement irrevocably consents to the service of the
summons and complaint and any other process in any other action or proceeding
relating to the Transactions, on behalf of itself or its property, by personal
delivery of copies of such process to such party.  Nothing in this Section 10.10
shall affect the right of any party to serve legal process in any other manner
permitted by Law.
 
Section 10.11     Waiver of Jury Trial
 
EACH OF THE PARTIES HERETO HEREBY EXPRESSLY AND IRREVOCABLY RELEASES, WAIVES AND
RELINQUISHES ANY AND ALL RIGHTS TO TRIAL BY JURY IN ANY CLAIM, DEMAND, ACTION,
SUIT, PROCEEDING OR CAUSE OF ACTION IN WHICH ANY OF THEM ARE PARTIES, WHICH IN
ANY WAY (DIRECTLY OR INDIRECTLY) ARISES OUT OF, RESULTS FROM OR RELATES TO ANY
OF THE FOLLOWING, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING AND
WHETHER BASED ON CONTRACT OR TORT OR ANY OTHER LEGAL BASIS:  (I) THIS AGREEMENT
OR THE OTHER TRANSACTION DOCUMENTS TO WHICH IT IS A PARTY; (II) ANY PAST,
PRESENT OR FUTURE ACT, OMISSION, CONDUCT OR ACTIVITY WITH RESPECT TO THIS
AGREEMENT OR THE OTHER TRANSACTION DOCUMENTS TO WHICH IT IS A PARTY; (III) ANY
TRANSACTION, EVENT OR OCCURRENCE CONTEMPLATED BY THIS AGREEMENT; (IV) THE
PERFORMANCE OF ANY OBLIGATION OR THE EXERCISE OF ANY RIGHT UNDER THIS AGREEMENT
OR THE OTHER TRANSACTION DOCUMENTS TO WHICH IT IS A PARTY; AND (V) THE
ENFORCEMENT OF THIS AGREEMENT OR THE OTHER TRANSACTION DOCUMENTS TO WHICH IT IS
A PARTY.  EACH OF THE PARTIES HERETO HEREBY FURTHER AGREES THAT THIS AGREEMENT
CONSTITUTES ITS WRITTEN CONSENT THAT TRIAL BY JURY SHALL BE WAIVED IN ANY SUCH
CLAIM, DEMAND, ACTION, SUIT, PROCEEDING OR OTHER CAUSE OF ACTION AND AGREES THAT
EACH OF THEM SHALL HAVE THE RIGHT AT ANY TIME TO FILE THIS AGREEMENT WITH THE
CLERK OR JUDGE OF ANY COURT IN WHICH ANY SUCH CLAIM, DEMAND, ACTION, SUIT,
PROCEEDING OR OTHER CAUSE OF ACTION MAY BE PENDING AS WRITTEN CONSENT TO WAIVER
OF TRIAL BY JURY.
 
Section 10.12     Further Assurances
 
The parties to this Agreement agree to cooperate and to execute and deliver such
instruments and take such further actions as any other party to this Agreement
may, from time to time, reasonably request in order to effectuate the purposes
and to carry out the terms of this Agreement, the other Transaction Documents
and the Related Transactions.
 
Section 10.13     Severability
 
The provisions of this Agreement shall be deemed severable and the invalidity or
unenforceability of any provision shall not affect the validity or
enforceability of the other provisions hereof.  If any provision of this
Agreement, or the application thereof to any Person or any circumstance, is
invalid or unenforceable, (a) a suitable and equitable provision shall be
substituted therefor in order to carry out, so far as may be valid and
enforceable, the intent and purpose of such invalid or unenforceable provision
and (b) the remainder of this Agreement and the application of such provision to
other Persons or circumstances shall not be affected by such invalidity or
unenforceability, nor shall such invalidity or unenforceability affect the
validity or enforceability of such provision, or the application thereof, in any
other jurisdiction.
 
Section 10.14     Article and Section Titles
 
The article and section titles contained in this Agreement are and shall be
without substantive meaning or content of any kind whatsoever and are not a part
of the agreement between the parties hereto, except when used to reference an
article or section.  Any reference to the number of a clause, sub-clause or
subsection hereof immediately followed by a reference in parenthesis to the
title of the Section containing such clause, sub-clause or subsection is a
reference to such clause, sub-clause or subsection and not to the entire
Section; provided, however, that, in case of direct conflict between the
reference to the title and the reference to the number of such Article or
Section, the reference to the title shall govern absent manifest error.
 
Section 10.15     Execution in Counterparts
 
This Agreement may be executed in any number of counterparts and by different
parties in separate counterparts (including by facsimile, electronic mail or
other means of electronic communication), each of which when so executed shall
be deemed to be an original and all of which taken together shall constitute one
and the same agreement.
 
Section 10.16     Specific Performance
 
The parties hereby expressly acknowledge and agree that immediate, extensive and
irreparable damage would result, no adequate remedy at law would exist and
damages would be difficult to determine in the event that any provision of this
Agreement is not performed in accordance with its specific terms or is otherwise
breached.  Therefore, in addition to, and not in limitation of, any other remedy
available to any party, an aggrieved party under this Agreement would be
entitled to specific performance of the terms hereof and immediate injunctive
relief, without the necessity of proving the inadequacy of money damages as a
remedy.  Such remedies, and any and all other remedies provided for in this
Agreement, shall, however, be cumulative in nature and not exclusive and shall
be in addition to any other remedies whatsoever which any party may otherwise
have.  Each of the parties hereby acknowledges and agrees that it may be
difficult to prove damages with reasonable certainty, that it may be difficult
to procure suitable substitute performance, and that injunctive relief and/or
specific performance will not cause an undue hardship to the parties.  Each of
the parties hereby further acknowledges that the existence of any other remedy
contemplated by this Agreement does not diminish the availability of specific
performance of the obligations hereunder or any other injunctive relief.  Each
party hereby further agrees that in the event of any action by the other party
for specific performance or injunctive relief, it will not assert that a remedy
at law or other remedy would be adequate or that specific performance or
injunctive relief in respect of such breach or violation should not be available
on the grounds that money damages are adequate or any other grounds.
 
[Signature Pages to Follow]
 
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
 
THE STUDENT LOAN CORPORATION, as the Seller, the Servicer and the Administrator
 
By:  /s/ Michael J. Reardon                                                   
        Name: Michael J. Reardon
        Title: Chief Executive Officer
 
CITIBANK, N.A., as the Buyer and the Omnibus Lender
 
By:   /s/Douglas Peterson
     Name: Douglas Peterson
     Title: Chief Operating Officer   
 
SLC STUDENT LOAN RECEIVABLES I, INC., as the Depositor
 
By:  /s/ Michael J. Reardon                                                   
        Name: Michael J. Reardon
        Title: Chief Executive Officer
 
CITIBANK (SOUTH DAKOTA) NATIONAL ASSOCIATION, as the Servicer with respect to
the Unsecuritized Private Loans and as the Subservicer with respect to the
2009-A Trust
 
By:   /s/ Kendall E. Stork
     Name: Kendall E. Stork
     Title: President
 

 
 

--------------------------------------------------------------------------------

 

Appendix A
 
DEFINITIONS
 
“2009-A Trust” means the SLC Private Student Loan Trust 2009-A, a Delaware
statutory trust.
 
“2010-1 Trust” means the SLC Student Loan Trust 2010-1, a Delaware statutory
trust.
 
“Accession Agreement” has the meaning given to such term in Section 2.2 of the
Agreement.
 
“Acquired Assets” means, collectively, (i) the Trust Certificates; (ii)
Securitization Restricted Cash with respect to the Securitization Trusts; (iii)
the portfolio of Unsecuritized Private Loans; (iv) the portfolio of
Unsecuritized FFELP Loans; (v) all of the shares of the Depositor; (vi) any
remaining loans (other than FFELP Loans or Private Loans); (vii) cash, cash
equivalents, accounts receivables and any liquid securities of the Seller;
(viii) all data, information, books and records required to service and
administer the Unsecuritized Loans and the Securitization Trusts; (ix) the
minute books and organizational documents of the Depositor; and (x) any and all
right, title or interest of the Seller or any of its Subsidiaries in, to or
under any Citi Marks.
 
“Administrator” means the Seller in its capacity as Administrator under the
Securitization Administration Agreement and its permitted successors and assigns
in such capacity.
 
“Affiliate” means, with respect to a Person, a person who, directly or
indirectly, through one or more intermediaries controls, is controlled by, or is
under common control with, such specified person; provided that for purposes of
(i) the Buyer, “Affiliate” shall not include the Seller or its Subsidiaries and
(ii) the Seller, “Affiliate” shall not include the Buyer or its Subsidiaries
(other than the Seller or its Subsidiaries).
 
“Agreement” means this Asset Purchase Agreement, dated as of the Commitment
Date, by and among (i) The Student Loan Corporation, as the Seller, the Servicer
and the Administrator, (ii) CBNA, in its individual capacity and as the Buyer
and the Omnibus Lender and CSD as servicer with respect to the Unsecuritized
Loans and subservicer with respect to the 2009-A Trust.
 
“Amended and Restated Securitization Subservicing Agreement” has the meaning
given to such term in Section 3.2 of the Agreement.
 
“Assumption of Obligations of the Seller under Securitization Master Terms
Purchase Agreement” has the meaning given to such term in Section 3.1 of the
Agreement.
 
“Bill of Sale, Assignment and Assumption Agreement” means that certain Bill of
Sale, Assignment and Assumption Agreement between the Seller and the Buyer,
substantially in the form attached as Exhibit 2.1 to the Agreement or such other
form as is acceptable to such parties.
 
“Board of Directors” means the board of directors of the Seller.
 
“Business Day” means any day other than a Saturday, a Sunday or a day on which
banking institutions or trust companies in the State of New York are authorized
or obligated to be closed.
 
“Buyer” means CBNA, in its capacity as the buyer under the Agreement.
 
“Buyer Disclosure Schedule” means the Buyer Disclosure Schedule attached as
Schedule A to the Agreement.
 
“Buyer Material Adverse Effect” means any change, effect or circumstance which,
individually or in the aggregate, would reasonably be expected to prevent or
materially delay or materially impair the ability of the Buyer or any of its
Subsidiaries (other than the Seller or its Subsidiaries) to consummate any of
the Transactions, other than any change, effect or circumstance relating to,
resulting from or arising out of any action taken as permitted or required by
the Transaction Documents, the Transactions, the Related Transaction Documents
or the Related Transactions or with the consent or at the direction of the
Seller.
 
“Buyer Satisfaction Certificate” means a certificate executed and delivered by
the Buyer, substantially in the form of Exhibit B to the Agreement, certifying
that all conditions to the consummation of the Transactions have been waived or
satisfied to the satisfaction of the Buyer.
 
“Capital Lease” means, with respect to any Person, any lease of, or other
arrangement conveying the right to use, property by such Person as lessee that
would be accounted for as a capital lease on a balance sheet of such Person
prepared in accordance with GAAP.
 
“Capital Stock” means any and all shares of capital stock (whether denominated
as common stock or preferred stock), beneficial, partnership or membership
interests, participations, preferred interests, equity interests of or in a
corporation, partnership, limited liability company or other legal entity,
whether voting or non-voting.
 
“Citi Marks” shall mean (i) “Citi”, “Citigroup”, “Citi and Arc Design”, “City”,
“citi”, “citigroup”, “citi and Arc Design”, “city”, the Arc Design, (ii) any
name, mark or design consisting of, incorporating, combining, or similar to any
of the foregoing terms or designs and/or (iii) any other Trademarks owned by
CBNA or any of its Affiliates (other than the Seller and its Subsidiaries).
 
“Closing” has the meaning given to such term in Section 6.1 of the Agreement.
 
“Closing Date” has the meaning given to such term in Section 6.1 of the
Agreement.
 
“Code” means the Internal Revenue Code of 1986, as amended, and the rules and
regulations promulgated thereunder.
 
“Commitment Date” means the effective date of the Agreement set forth herein.
 
“control” (including the terms “controlled by” and “under common control with”)
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract or otherwise.
 
“Department of Education” or “Department” means the United States Department of
Education.
 
“Depositor” means, with respect to the Securitization Trusts, SLC Student Loan
Receivables I, Inc., a Delaware corporation.
 
“Depositor Liabilities” means all obligations first required to be performed by
the Depositor after the Closing under Appendix C.
 
“Depositor Shares” has the meaning given to such term in Section 4.1(a) of the
Agreement.
 
“D&O Insurance Policies” has the meaning given to such term in Section 8.8(a) of
the Agreement.
 
“DOE Participation and Purchase Program” means the United States Department of
Education’s Participation and Purchase Program established pursuant to the
Ensuring Continued Access to Student Loans Act of 2008.
 
“Eligible Lender Trustee” means CBNA, in its capacity as the trustee for
purposes of holding legal title to the Unsecuritized FFELP Loans, and its
permitted successors and assigns in such capacity.
 
“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.
 
“FFELP” means the U.S. Federal Family Education Loan Program.
 
“FFELP Loan” means a U.S. federally-insured student loan that has been
authorized to be made or held by the Seller as the beneficiary of a student loan
trust as part of the FFELP and authorized by the Higher Education Act, or the
Health Education Assistance Loan Program, as amended, including a Stafford,
PLUS, Consolidation or HEAL student loan.
 
“FFELP Transaction” has the meaning given to such term in the Recitals of the
Agreement.
 
“FFELP Transaction Agreement” has the meaning given to such term in the Recitals
of the Agreement.
 
“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time set forth in the opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accountants and the statements and pronouncements of the
Financial Accounting Standards Board, or in such other statements by such other
entity as may be in general use by significant segments of the accounting
profession, that are applicable to the circumstances as of the date of
determination.
 
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
 
“Guarantee Agreement” means any agreement between any Guarantor and the Eligible
Lender Trustee on behalf of the Securitization Trusts providing for the payment
by the Guarantor of amounts authorized to be paid pursuant to the Higher
Education Act to holders of qualifying Student Loans guaranteed in accordance
with the Higher Education Act by such Guarantor.
 
“Guarantor” means any FFELP guaranty agency with which the Seller and the
Eligible Lender Trustee has in place a Guarantee Agreement, and which guarantor
is reinsured by the Department of Education for a percentage of claims paid for
a given federal fiscal year.
 
“Higher Education Act” means the Higher Education Act of 1965, 20 U.S.C. Section
1001 et seq., as amended or supplemented from time to time, and all regulations
and guidelines promulgated thereunder.
 
“Indemnitees” has the meaning given to such term in Section 8.8(a) of the
Agreement.
 
“Investment Company Act” means the United States Investment Company Act of 1940,
as amended, and the rules and regulations promulgated thereunder.
 
“Law” means any and all domestic (federal, state or local) or foreign laws,
statutes, rules, regulations, requirements or Orders promulgated by any
Governmental Authority.
 
“Lien” means any mortgage, deed of trust, pledge, hypothecation, collateral
assignment, charge, deposit arrangement, encumbrance, lien (statutory or other),
security interest or preference, priority or other security agreement or
preferential arrangement of any kind or nature whatsoever intended to assure
payment of any indebtedness or the performance of any other obligation,
including any conditional sale or other title retention agreement, the interest
of a lessor under a Capital Lease and any financing lease having substantially
the same economic effect as any of the foregoing.
 
“Master Servicing Agreement” has the meaning specified in Section 3.2.
 
“Merger Transaction” has the meaning given to such term in the Recitals of the
Agreement.
 
“Merger Transaction Agreement” has the meaning given to such term in the
Recitals of the Agreement.
 
“Negative Special Allowance Payments” means any Special Allowance Payments
rebate on a Student Loan required to be made by the holder of any such loan
pursuant to Section 438 of the Higher Education Act.
 
“Note” means a note evidencing a Student Loan.
 
“Noteholder” means the holder of a Securitization Note.
 
“Omnibus Credit Agreement” means the Amended & Restated Omnibus Credit
Agreement, dated as of January 29, 2010, as amended by the Amendment No. 1
thereto, dated as of February 11, 2010, by and among (i) the Seller, as
borrower, (ii) CBNA, as lender, (iii) CBNA, in its separate capacity as the
trustee under the trust agreement identified therein, and (iv) the
non-securitization Subsidiaries of the Seller that may become parties thereto
from time to time, as the same may be further amended or otherwise modified from
time to time in accordance with the terms thereof.
 
“Omnibus Lender” means CBNA, in its capacity as the lender under the Omnibus
Credit Agreement, and its permitted successors and assigns in such capacity.
 
“Omnibus Loan” means a loan to the Seller that is subject to the terms and
conditions of the Omnibus Credit Agreement.
 
“Opinion of Counsel” means a written opinion of counsel meeting the requirements
specified in the related Transaction Document.
 
“Order” means any decree, order, writ, judgment, stipulation, award, injunction,
temporary restraining order or other order in any suit or proceeding by any
Governmental Authority.
 
“Other Business Liabilities” means all Liabilities (as defined in the Merger
Transaction Agreement) of the Seller and its Subsidiaries relating to (a)
pre-Closing periods, other than the (i) Retained Liabilities (as defined in the
Merger Transaction Agreement) and (ii) Liabilities (as defined in the Merger
Transaction Agreement) assumed by FFELP Buyer Parent or its Subsidiaries
pursuant to the FFELP Transaction Agreement or (b) the Seller’s obligations
under the DOE Participation and Purchase Program.
 
“Other Securitization Trust” means SLC Private Student Loan Trust 2006-A, a
Delaware statutory trust, SLC Private Student Loan Trust 2010-A, a Delaware
statutory trust and SLC Private Student Loan Trust 2010-B, a Delaware statutory
trust.
 
“Owner Trustee” means Wilmington Trust Company, not in its individual capacity
but solely as owner trustee under the Securitization Trust Agreement, and its
permitted successors and assigns in such capacity.
 
“Partial Release of Security Interest” means the agreement substantially in the
form set forth in Exhibit 2.5 of the Agreement.
 
“Permitted Lien” means any (i) Lien for Taxes not yet due and payable, being
contested in good faith or for which adequate accruals or reserves have been
established, (ii) Liens securing indebtedness incurred in the ordinary course,
(iii) Liens securing liabilities that are reflected in the Company SEC Documents
(as defined in the Merger Transaction Agreement), (iv) such non-monetary Liens
or other imperfections of title, if any, that do not have, individually or in
the aggregate, a Seller Material Adverse Effect, (v) Liens imposed or
promulgated by Laws with respect to real property and improvements, including
zoning regulations, (vi) Liens disclosed on existing title reports or existing
surveys (in either case copies of which title reports and surveys have been
delivered or made available to the Buyer), (vii) mechanics’, carriers’,
workmen’s, repairmen’s and similar Liens, incurred in the ordinary course of
business and (viii) Liens permitted under Section 6.14 of the Omnibus Credit
Agreement.
 
“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, estate, trust, limited liability company,
association, unincorporated association, joint venture or other entity or a
Governmental Authority.
 
“Private Loans” means, collectively, the Unsecuritized Private Loans and the
Securitized Private Loans.
 
“Purchase Price” means an amount equal to the aggregate principal amount
outstanding under the Omnibus Credit Agreement together with all accrued and
unpaid interest, excluding any termination fees related to early prepayment of
the Omnibus Credit Agreement and other amounts payable thereunder (after taking
into account the application of the proceeds to the Seller under the FFELP
Transaction Agreement as contemplated thereby); provided, however, in the event
that the Pre-Closing Adjustment Amount (as defined in the Purchase Price
Adjustment Agreement) is a negative number, then the Purchase Price shall be
reduced by the Buyer Payment Shortfall Amount (as defined in the Purchase Price
Adjustment Agreement).
 
“Purchase Price Adjustment Agreement” has the meaning given to such term in the
Recitals of the Agreement.
 
“Rating Agencies” means a nationally recognized statistical rating organization
or other comparable Person rating the Securitization Notes in accordance with
the applicable Securitization Indenture.
 
“Related Transaction Documents” means, collectively, (i) the FFELP Transaction
Agreement, (ii) the Merger Transaction Agreement and (iii) in each case, the
ancillary agreements attached thereto or delivered thereunder or in connection
therewith.
 
“Related Transactions” means, together, the FFELP Transaction and the Merger
Transaction.
 
“Representatives” has the meaning given to such term in Section 8.3(a) of the
Agreement.
 
“Schedule of Unsecuritized FFELP Loans” means the schedule or file identifying
the Unsecuritized FFELP Loans and containing data related to such Unsecuritized
FFELP Loans.
 
“Schedule of Unsecuritized Private Loans” means the schedule or file identifying
the Unsecuritized Private Loans and containing data related to such
Unsecuritized Private Loans.
 
“SEC” means the U.S. Securities and Exchange Commission.
 
“Securitization Administration Agreement” means, with respect to each
Securitization Trust, the Administration Agreement entered into between a
Securitization Trust, the Depositor, and the Seller, in its capacity as
Administrator, and, if applicable, the Seller, in its capacity as Servicer, as
the same may be amended or otherwise modified from time to time in accordance
with the terms thereof.
 
“Securitization Indenture” means, with respect to the Securitization Trusts, the
indenture pursuant to which a Securitization Trust has issued Securitization
Notes.
 
“Securitization Indenture Trustee” means U.S. Bank National Association, a
national banking association, in its capacity as the indenture trustee under the
Securitization Indenture, and its permitted successors and assigns in such
capacity.
 
“Securitization Master Terms Purchase Agreement” means, with respect to a
Securitization Trust, the purchase agreement entered into by and among the
Seller, the Depositor and, in the case of a securitization of FFELP Loans, an
Eligible Lender Trustee pursuant to which the Student Loans to be deposited into
the Securitization Trust are sold from the Seller to the Depositor.
 
“Securitization Master Terms Sale Agreement” means, with respect to a
Securitization Trust, the Master Terms Sale Agreement entered into by and among
the Depositor, the Securitization Trust and, in the case of a securitization
with FFELP Loans, an Eligible Lender Trustee pursuant to which Student Loans are
sold by the Depositor to the Securitization Trust.
 
“Securitization Note” means a note issued by a Securitization Trust.
 
“Securitization Servicing Agreement” means, with respect to a Securitization
Trust, the Servicing Agreement entered into between the Seller, as the Servicer
and as the Administrator, and the Securitization Trust.
 
“Securitization Subservicing Agreement” means, with respect to a Securitization
Trust, the Subservicing Agreement entered into between the Seller, as the
Servicer, and CSD.
 
“Securitization Trust” means the 2009-A Trust or the 2010-1 Trust, as the
context requires.
 
“Securitization Trust Agreement” means, with respect to a Securitization Trust,
the Trust Agreement entered into by and between the Depositor and the Owner
Trustee.
 
“Securitized Private Loans” means private education loans to students and
parents of students that are not guaranteed or reinsured under the Federal
Family Education Loan Program or any other federal student aid program and that
have been sold or permissibly transferred to a Securitization Trust and the
beneficial ownership of which is still held by such Securitization Trust on the
date specified.
 
“Seller” means The Student Loan Corporation, a Delaware corporation, in its
capacity as the seller under the Agreement.
 
“Seller Disclosure Schedule” means the Seller Disclosure Schedule attached as
Schedule B to the Agreement.
 
“Seller Material Adverse Effect” means any change, effect or circumstance that,
individually or in the aggregate, (i) has had or would reasonably be expected to
have a material adverse effect on the business, operations, results of
operations or financial condition of the Acquired Assets, taken as a whole or
(ii) would reasonably be expected to prevent or materially delay or materially
impair the ability of the Seller or any of its Subsidiaries to consummate any of
the Transactions, other than any change, effect or circumstance proximately
relating to, resulting from or arising out of (A) changes in general economic or
political conditions or the financial, securities or credit markets in general;
(B) any events, circumstances, changes or effects that affect the general
student loan industry; (C) any changes in Laws (or interpretations thereof)
applicable to the Seller or any of the Seller ‘s Subsidiaries or any of their
respective properties or assets (including, for the avoidance of doubt, the
Health Care and Education Reconciliation Act of 2010 and the Dodd-Frank Wall
Street Reform and Consumer Protection Act of 2010); (D) any changes in GAAP (or
interpretations thereof); (E) any outbreak or escalation of hostilities or war
(whether or not declared) or any act of terrorism, or any earthquakes,
hurricanes, tornados or other natural disasters; (F) the negotiation, execution,
announcement, consummation or existence of, the Transaction Documents, the
Transactions, the Related Transaction Documents or the Related Transactions,
including any action or suit arising therefrom or in connection therewith; (G)
any change in the trading price of the common stock of the Seller or the failure
by the Seller or its Subsidiaries to meet any internal or published projections,
forecasts or estimates for any period (it being understood that the facts and
circumstances that cause such change or failure that are not otherwise excluded
from the definition of Seller Material Adverse Effect may be taken into account
in determining whether there has been a Seller Material Adverse Effect); or (H)
any action taken as permitted or required by the Transaction Documents, the
Transactions, the Related Transaction Documents or the Related Transactions or
with the consent or at the direction of Buyer; provided, however, that any
change, effect or circumstance referred to in the immediately preceding clauses
(A), (B), (C), (D) and (E) shall be taken into account for purposes of
determining whether a Seller Material Adverse Effect has occurred only to the
extent such change, effect or circumstance adversely affects the Seller and its
Subsidiaries, taken as a whole, in a materially disproportionate manner relative
to other companies operating in the industries in which the Seller and its
Subsidiaries compete (and then only to the extent of the materially
disproportionate portion of such effect).
 
“Seller Satisfaction Certificate” means a certificate executed and delivered by
the Seller, substantially in the form of Exhibit A to the Agreement, certifying
that all conditions to the consummation of the closing Transactions have been
waived or satisfied to the satisfaction of the Seller.
 
“Servicer” means the Seller, in its capacity as Servicer under the
Securitization Servicing Agreement, and its permitted successors and assigns in
such capacity.
 
“Solvent” means, with respect to any Person as of any date of determination,
that, as of such date, (i) the value of the assets of such Person is greater
than the total amount of liabilities (including contingent and unliquidated
liabilities) of such Person as determined in accordance with GAAP, (ii) such
Person is able to pay all liabilities of such Person as such liabilities mature
and (iii) such Person does not have unreasonably small capital.  In computing
the amount of contingent or unliquidated liabilities at any time, such
liabilities shall be computed at the amount that, in light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.
 
“Special Allowance Payments” means special allowance payments on Student Loans
authorized to be made by the Department of Education pursuant to Section 438 of
the Higher Education Act.
 
“Special Committee” means the Special Committee of the Board of Directors.
 
“Student Loan” means a Private Loan or a FFELP Loan, as the context may require.
 
“Student Loan Tape shall mean a schedule or computer tape which contains, with
respect to each Unsecuritized FFELP Loan or Unsecuritized Private Loan, as
applicable, the loan identification number, current loan rate of interest,
maturity date, original principal balance and principal balance as of a
specified date.
 
“Sub-Administration Agreement” has the meaning given to such term in Section
3.4(a) of the Agreement.
 
“Sub-Administrator” means CSD, in its capacity as the sub-administrator under
the Sub-Administration Agreement, and its successors and assigns in such
capacity.
 
“Subservicer” means CSD, in its capacity as the subservicer under the
Securitization Subservicing Agreement and the Amended and Restated
Securitization Subservicing Agreement, and its successors and assigns in such
capacity.
 
“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company or other business entity of which an aggregate of more
than 50% of the outstanding voting stock is, at the time, directly or
indirectly, owned or controlled by such Person or one or more Subsidiaries of
such Person; provided that for purposes of the Buyer, “Subsidiary” shall not
include the Seller or its Subsidiaries.
 
“Tax” means all taxes, including income, gross receipts, ad valorem, VAT,
excise, real property, personal property, sales, use, transfer, withholding,
employment, unemployment, insurance, social security, business license, business
organization, environmental, worker’s compensation, profits, license, lease,
service, service use, severance, stamp, occupation, windfall profits, customs,
duties, franchise and other taxes imposed by any Governmental Authority, and any
interest, penalties, assessments or additions to tax resulting from,
attributable to or incurred in connection with any tax or any contest or dispute
thereof.
 
“Tax Contest” means any audit, examination, claim, dispute or controversy
relating to Taxes.
 
“Tax Return” means any report, return, declaration, statement or other
information required to be supplied to a Governmental Authority in connection
with Taxes.
 
“Termination Date” has the meaning given to such term in Section 9.1(b) of the
Agreement.
 
“Trademarks” shall mean United States, state and non-U.S. trademarks, service
marks, trade names, assumed names, Internet domain names, designs, logos,
slogans and general intangibles of like nature, whether registered or
unregistered, and pending registrations and applications to register the
foregoing.
 
“Transaction Documents” means the Agreement, the Bill of Sale, Assignment and
Assumption Agreement, the Accession Agreement, the Assumption of Obligations of
the Seller under the Securitization Master Terms Purchase Agreements, the Master
Servicing Agreement, the Sub-Administration Agreement, the Amended and Restated
Securitization Subservicing Agreement and such other documents as may be
identified as “Transaction Documents” for purposes of the Agreement by the
Seller and the Buyer from time to time and all other agreements and other
documents entered into or delivered in connection with such agreements and other
documents.
 
“Transactions” means each of the transactions contemplated by the Transaction
Documents.
 
“Transfer Taxes” has the meaning given to such term in Section 8.5(a) of the
Agreement.
 
“Trust Certificate” means either the trust certificate evidencing the residual
interest in 2009-A Trust or the trust certificate evidencing the residual
interest in the 2010-1 Trust, as applicable.
 
“Unsecuritized FFELP Loans” means U.S. federally-insured Student Loans that have
been authorized to be made or held by the Seller as the beneficiary of a student
loan trust as part of the FFELP and authorized by the Higher Education Act, or
the Health Education Assistance Loan Program, as amended, including a Stafford,
PLUS, Consolidation or HEAL student loan.
 
“Unsecuritized Loans” means, collectively, the Unsecuritized FFELP Loans and the
Unsecuritized Private Loans.
 
“Unsecuritized Private Loans” means private education loans to students and
parents of students that are not guaranteed or reinsured under the FFELP and
that are owned by the Seller (which have not been sold or otherwise transferred
to a securitization trust).
 


 

 
 

--------------------------------------------------------------------------------

 



 
Appendix B
Notices
 


 
Seller’s address for notices is as follows:
 
The Student Loan Corporation
750 Washington Blvd.
Stamford, Connecticut 06901
Fax: 203-975-6724
Attention:     Chief Executive Officer
 
with copies to (which shall not constitute notice):
 
CID Management
850 Third Ave, 18th Floor
New York, NY 10022
Fax: 212-207-3950
Attention:     Rodman L. Drake, Chairman of the Special Committee
 
and
 
The Student Loan Corporation
750 Washington Blvd.
Stamford, Connecticut 06901
Fax: 203-975-6724
Attention:     General Counsel
 
with further copies to (which shall not constitute notice):
 
Proskauer Rose LLP
1585 Broadway
New York, NY 10036-8299
Fax:  212-969-2900
Attention:     Julie Allen
                       Arnold Jacobs
 
and
 
McDermott, Will & Emery LLP
340 Madison Avenue
New York, New York 10173-1922
Fax: 212-547-5444
Attention:     Peter J. Rooney
                       Todd Finger
 
Buyer’s address for notices is as follows:
 
Citigroup Inc.
399 Park Avenue
New York, NY 10022
Fax: 212-559-0615
Attention:     Michael S. Zuckert
 
with a copy to (which shall not constitute notice):
 
Skadden, Arps, Slate, Meagher & Flom LLP
Four Times Square
New York, NY 10036
Fax: 212-735-2000
Attention:     William S. Rubenstein
                        Sean C. Doyle
 


 

 
 

--------------------------------------------------------------------------------

 

Appendix C
 
Depositor Agreements
 
 
1.     Amended and Restated Trust Agreement, dated as of November 23, 2004,
between the Depositor and the Owner Trustee

 
 
2.     Eligible Lender Trust Agreement, dated as of November 23, 2004, between
the Depositor and the Eligible Lender Trustee

 
 
3.     Master Terms Purchase Agreement, dated as of November 23, 2004, between
the Seller, as seller, the Depositor, as purchaser, and the Eligible Lender
Trustee on behalf of the Seller and the Depositor

 
 
4.     Master Terms Sale Agreement, dated as of November 23, 2004, between the
Depositor, as seller, SLC Student Loan Trust 2004-1, as purchaser, and the
Eligible Lender Trustee on behalf of the Depositor and SLC Student Loan Trust
2004-1

 
 
5.     Amended and Restated Trust Agreement, dated as of June 15, 2005, between
the Depositor and the Owner Trustee

 
 
6.     Eligible Lender Trust Agreement, dated as of June 15, 2005, between the
Depositor and the Eligible Lender Trustee

 
 
7.     Master Terms Purchase Agreement, dated as of June 15, 2005, between the
Seller, as seller, the Depositor, as purchaser, and the Eligible Lender Trustee
on behalf of the Seller and the Depositor

 
 
8.     Master Terms Sale Agreement, dated as of June 15, 2005, between the
Depositor, as seller, SLC Student Loan Trust 2005-1, as purchaser, and the
Eligible Lender Trustee on behalf of the Depositor and the Trust

 
 
9.     Amended and Restated Trust Agreement, dated as of September 28, 2005,
between the Depositor and the Owner Trustee

 
 
10.     Eligible Lender Trust Agreement, dated as of September 28, 2005, between
the Depositor and the Eligible Lender Trustee

 
 
11.     Master Terms Purchase Agreement, dated as of September 28, 2005, between
the Seller, as seller, the Depositor, as purchaser, and the Eligible Lender
Trustee  on behalf of the Seller and the Depositor

 
 
12.     Master Terms Sale Agreement, dated as of September 28, 2005, between the
Depositor, as seller, SLC Student Loan Trust 2005-2, as purchaser, and the
Eligible Lender Trustee on behalf of the Depositor and SLC Student Loan Trust
2005-2

 
 
13.     Amended and Restated Trust Agreement, dated as of December 15, 2005,
between the Depositor and the Owner Trustee

 
 
14.     Eligible Lender Trust Agreement, dated as of December 15, 2005, between
the Depositor and the Eligible Lender Trustee

 
 
15.     Master Terms Purchase Agreement, dated as of December 15, 2005, between
the Seller, as seller, the Depositor, as purchaser, and the Eligible Lender
Trustee on behalf of the Seller and the Depositor

 
 
16.     Master Terms Sale Agreement, dated as of December 15, 2005, between the
Depositor, as seller, SLC Student Loan Trust 2005-3, as purchaser, and the
Eligible Lender Trustee on behalf of the Depositor and SLC Student Loan Trust
2005-3

 
 
17.     Amended and Restated Trust Agreement, dated as of June 28, 2006, between
the Depositor and the Owner Trustee

 
 
18.     Eligible Lender Trust Agreement, dated as of June 28, 2006, between the
Depositor and the Eligible Lender Trustee

 
 
19.     Master Terms Purchase Agreement, dated as of June 28, 2006, between the
Seller, as seller, the Depositor, as purchaser, and the Eligible Lender Trustee
on behalf of the Seller and the Depositor

 
 
20.     Master Terms Sale Agreement, dated as of June 28, 2006, between the
Depositor, as seller, SLC Student Loan Trust 2006-1, as purchaser, and the
Eligible Lender Trustee on behalf of the Depositor and the Trust

 
 
21.     Amended and Restated Trust Agreement, dated as of September 19, 2006,
between the Depositor and the Owner Trustee

 
 
22.     Eligible Lender Trust Agreement, dated as of September 19, 2006, between
the Depositor and the Eligible Lender Trustee

 
 
23.     Master Terms Purchase Agreement, dated as of September 19, 2006, between
the Seller, as seller, the Depositor, as purchaser, and the Eligible Lender
Trustee on behalf of the Seller and the Depositor

 
 
24.     Master Terms Sale Agreement, dated as of September 19, 2006, between the
Depositor, as seller, SLC Student Loan Trust 2006-2, as purchaser, and the
Eligible Lender Trustee on behalf of the Depositor and the Trust

 
 
25.     Amended and Restated Trust Agreement, dated as of June 26, 2007, between
the Depositor and the Owner Trustee

 
 
26.     Eligible Lender Trust Agreement, dated as of June 26, 2007, between the
Depositor and the Eligible Lender Trustee

 
 
27.     Master Terms Purchase Agreement, dated as of June 26, 2007, among the
seller, the Eligible Lender Trustee on behalf of the Seller, the Depositor, as
purchaser, and the Eligible Lender Trustee on behalf of the Depositor

 
 
28.     Master Terms Sale Agreement, dated as of June 26, 2007, between the
Depositor, as seller, the Eligible Lender Trustee on behalf of the Depositor,
SLC Student Loan Trust 2007-1, as purchaser and the Eligible Lender Trustee on
behalf of SLC Student Loan Trust 2007-1

 
 
29.     Administration Agreement, dated as of June 26, 2007, among SLC Student
Loan Trust 2007-1, the Depositor, the Servicer and the Administrator

 
 
30.     Amended and Restated Trust Agreement, dated as of November 27, 2007,
between the Depositor and the Owner Trustee

 
 
31.     Eligible Lender Trust Agreement, dated as of November 27, 2007, between
the Depositor and the Eligible Lender Trustee

 
 
32.     Master Terms Purchase Agreement, dated as of November 27, 2007, among
the seller, the Eligible Lender Trustee on behalf of the Seller, the Depositor,
as purchaser, and the Eligible Lender Trustee on behalf of the Depositor

 
 
33.     Master Terms Sale Agreement, dated as of November 27, 2007, between the
Depositor, as seller, the Eligible Lender Trustee on behalf of the Depositor,
SLC Student Loan Trust 2007-2, as purchaser and the Eligible Lender Trustee  on
behalf of SLC Student Loan Trust 2007-2

 
 
34.     Administration Agreement, dated as of November 27, 2007, among SLC
Student Loan Trust 2007-2, the Depositor, the Servicer and the Administrator

 
 
35.     Amended and Restated Trust Agreement, dated as of March 28, 2008,
between the Depositor and the Owner Trustee

 
 
36.     Eligible Lender Trust Agreement, dated as of March 28, 2008, between the
Depositor and the Depositor Eligible Lender Trustee

 
 
37.     Master Terms Purchase Agreement, dated as of March 28, 2008, among the
seller, the Seller Eligible Lender Trustee, the Depositor, as purchaser, and the
Depositor Eligible Lender Trustee

 
 
38.     Master Terms Sale Agreement, dated as of March 28, 2008, between the
Depositor, as seller, the Depositor Eligible Lender Trustee, SLC Student Loan
Trust 2008-1, as purchaser and the Eligible Lender Trustee

 
 
39.     Administration Agreement, dated as of March 28, 2008, among SLC Student
Loan Trust 2008-1, the Depositor, the Servicer and the Administrator

 
 
40.     Amended and Restated Trust Agreement, dated as of June 26, 2008, between
the Depositor and the Owner Trustee

 
 
41.     Eligible Lender Trust Agreement, dated as of June 26, 2008, between the
Depositor and the Depositor Eligible Lender Trustee

 
 
42.     Master Terms Purchase Agreement, dated as of June 26, 2008, among the
seller, the Seller Eligible Lender Trustee, the Depositor, as purchaser, and the
Depositor Eligible Lender Trustee

 
 
43.     Master Terms Sale Agreement, dated as of June 26, 2008, between the
Depositor, as seller, the Depositor Eligible Lender Trustee, SLC Student Loan
Trust 2008-2, as purchaser and the Eligible Lender Trustee

 
 
44.     Administration Agreement, dated as of June 26, 2008, among SLC Student
Loan Trust 2008-2, the Depositor, the Servicer and the Administrator

 
 
45.     Amended and Restated Trust Agreement, dated as of February 13, 2009,
between the Depositor and the Owner Trustee

 
 
46.     Eligible Lender Trust Agreement, dated as of February 13, 2009, between
the Depositor and the Depositor Eligible Lender Trustee

 
 
47.     Master Terms Purchase Agreement, dated as of February 13, 2009, among
the seller, the Seller Eligible Lender Trustee, the Depositor, as purchaser, and
the Depositor Eligible Lender Trustee

 
 
48.     Master Terms Sale Agreement, dated as of February 13, 2009, between the
Depositor, as seller, the Depositor Eligible Lender Trustee, SLC Student Loan
Trust 2009-1, as purchaser and the Trust Eligible Lender Trustee

 
 
49.     Administration Agreement, dated as of February 13, 2009, among SLC
Student Loan Trust 2009-1, the Depositor, the Servicer and the Administrator

 
 
50.     Amended and Restated Trust Agreement, dated as of July 23, 2009, between
the Depositor and the Owner Trustee

 
 
51.     Eligible Lender Trust Agreement, dated as of July 23, 2009, between the
Depositor and the Depositor Eligible Lender Trustee

 
 
52.     Master Terms Purchase Agreement, dated as of July 23, 2009, among the
seller, the Seller Eligible Lender Trustee, the Depositor, as purchaser, and the
Depositor Eligible Lender Trustee

 
 
53.     Master Terms Sale Agreement, dated as of July 23, 2009, between the
Depositor, as seller, the Depositor Eligible Lender Trustee, SLC Student Loan
Trust 2009-2, as purchaser and the Trust Eligible Lender Trustee

 
 
54.     Administration Agreement, dated as of July 23, 2009, among SLC Student
Loan Trust 2009-2, the Depositor, the Servicer and the Administrator

 
 
55.     Amended and Restated Trust Agreement, dated as of December 22, 2009,
between the Depositor and the Owner Trustee

 
 
56.     Eligible Lender Trust Agreement, dated as of December 22, 2009, between
the Depositor and the Depositor Eligible Lender Trustee

 
 
57.     Master Terms Purchase Agreement, dated as of December 22, 2009, among
the seller, the Seller Eligible Lender Trustee, the Depositor, as purchaser, and
the Depositor Eligible Lender Trustee

 
 
58.     Master Terms Sale Agreement, dated as of December 22, 2009, between the
Depositor, as seller, the Depositor Eligible Lender Trustee, SLC Student Loan
Trust 2009-3, as purchaser and the Trust Eligible Lender Trustee

 
 
59.     Administration Agreement, dated as of December 22, 2009, among SLC
Student Loan Trust 2009-3, the Depositor, the Servicer and the Administrator

 
 
60.     Amended and Restated Trust Agreement, dated as of July 6, 2010, between
the Depositor and the Owner Trustee

 
 
61.     Eligible Lender Trust Agreement, dated as of July 6, 2010, between the
Depositor and the Depositor Eligible Lender Trustee

 
 
62.     Master Terms Purchase Agreement, dated as of July 6, 2010, among the
seller, the Seller Eligible Lender Trustee, the Depositor, as purchaser, and the
Depositor Eligible Lender Trustee

 
 
63.     Master Terms Sale Agreement, dated as of July 6, 2010, between the
Depositor, as seller, the Depositor Eligible Lender Trustee, SLC Student Loan
Trust 2010-1, as purchaser and the Trust Eligible Lender Trustee

 
 
64.     Administration Agreement, dated as of July 6, 2010, among SLC Student
Loan Trust 2010-1, the Depositor, the Servicer and the Administrator

 
 
65.     Amended and Restated Trust Agreement, dated as of December 15, 2006,
between SLC Student Loan Receivables I, Inc., a Delaware corporation, as
Depositor (the "Depositor") and Wilmington Trust Company, a Delaware banking
corporation, not in its individual capacity but solely as Owner Trustee, (the
"Owner Trustee")

 
 
66.     Master Terms Purchase Agreement, dated as of December 15, 2006, between
the Seller, as seller, and Depositor, as purchaser

 
 
67.     Master Terms Sale Agreement, dated as of December 15, 2006, between
Depositor, as seller, and SLC Private Student Loan Trust 2006-A, as purchaser

 
 
68.     Administration Agreement, dated as of December 15, 2006, among SLC
Private Student Loan Trust 2006-A, Depositor, Servicer and Administrator

 
 
69.     Amended and Restated Trust Agreement, dated as of July 29, 2009, between
SLC Student Loan Receivables I, Inc., a Delaware corporation, as Depositor (the
"Depositor") and Wilmington Trust Company, a Delaware banking corporation, not
in its individual capacity but solely as Owner Trustee, (the "Owner Trustee")

 
 
70.     Master Terms Purchase Agreement, dated as of July 29, 2009, between the
Seller, as seller, and Depositor, as purchaser

 
 
71.     Master Terms Sale Agreement, dated as of July 29, 2009, between
Depositor, as seller, and SLC Private Student Loan Trust 2009-A, as purchaser

 
 
72.     Administration Agreement, dated as of July 29, 2009, among SLC Private
Student Loan Trust 2009-A, Depositor, Servicer and Administrator

 
 
73.     Amended and Restated Trust Agreement, dated as of February 12, 2010,
between Depositor and Owner Trustee

 
 
74.     Master Terms Purchase Agreement, dated as of February 12, 2010, between
the Seller, as seller, and Depositor, as purchaser

 
 
75.     Master Terms Sale Agreement, dated as of February 12, 2010, between
Depositor, as seller, and SLC Private Student Loan Trust 2010-A, as purchaser

 
 
76.     Administration Agreement, dated as of February 12, 2010, among SLC
Private Student Loan Trust 2010-A, Depositor, Servicer and Administrator

 
 
77.     Amended and Restated Trust Agreement, dated as of March 11, 2010,
between Depositor and Owner Trustee

 
 
78.     Master Terms Purchase Agreement, dated as of March 11, 2010, between the
Seller, as seller, Depositor, as purchaser

 
 
79.     Master Terms Sale Agreement, dated as of March 11, 2010, between
Depositor, as seller, and SLC Private Student Loan Trust 2010-B, as purchaser

 
 
80.     Administration Agreement, dated as of March 11, 2010, among SLC Private
Student Loan Trust 2010-B, Depositor, Servicer and Administrator

 



 
 